      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 1 of 179




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA ex rel
HENRY B. HELLER,

                        Plaintiffs,                   Civil Action File No.:

v.
                                                      1:18-cv-03728-SDG
GUARDIAN PHARMACY, LLC and
GUARDIAN PHARMACY OF
ATLANTA, LLC,                                   JURY TRIAL DEMANDED

                        Defendants.


                   ANSWER TO AMENDED COMPLAINT

      Defendant Guardian Pharmacy of Atlanta, LLC (“Guardian Atlanta” or

Defendant) answers the numbered Paragraphs of Relator’s Amended Complaint

(ECF 24, the “Complaint”) as follows:

                              I.      Introduction1

      1.    This action seeks to recover damages and civil penalties on behalf of

the United States of America based upon false claims for payment submitted to


1 For ease of reference, Defendant repeats the headings set forth in Relator’s
Amended Complaint to simplify comparison of the Amended Complaint and
this Answer. In doing so, Defendant makes no admissions regarding the
substance of the headings or otherwise. To the extent any headings might be
construed as allegations, Defendant specifically denies all such allegations.
                                         1
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 2 of 179




the Medicare and TRICARE Programs for prescription medications that resulted

from a kickback scheme perpetrated by Defendants Guardian Pharmacy, LLC

and Guardian Pharmacy of Atlanta, LLC (collectively, “Guardian”).

      ANSWER: Paragraph 1 sets forth conclusions of law and Relator’s

statement of the case, which do not require an answer. To the extent that a

response is required, Defendant denies the allegations in Paragraph 1. By way of

further response, Defendant denies that it submitted any false claims for

payment or that it perpetrated a kickback scheme. The Complaint uses

“Guardian” to refer to Defendant and to Guardian Pharmacy, LLC; however,

Guardian Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF

63], and Guardian Pharmacy, LLC is no longer a party. As to any Paragraphs of

this Complaint referencing “Guardian,” Defendant answers only for itself and

not for Guardian Pharmacy LLC or any other entity.

      2.     Guardian is an institutional pharmacy that fills prescription drug

orders for residents of assisted living communities, personal care homes, and

other long-term care facilities.

      ANSWER: Defendant admits that it is an institutional pharmacy that fills

prescription drug orders for residents of assisted living communities (“ALCs”),

personal care homes (“PCHs”), and other long-term care facilities.

                                         2
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 3 of 179




      3.    Residents of assisted living communities and personal care homes

are typically elderly people experiencing chronic health issues that require

ongoing treatment with multiple prescription drugs. Senior living facilities

generally assist residents with taking their medications. Most residents are

beneficiaries of the Medicare Program, and their prescription medications and

supplies are paid for in whole or in part by Medicare. Other residents participate

in TRICARE, a federal healthcare program for military veterans and families

which pays for, in whole or in part, the prescription medications and supplies

provided by Guardian.

      ANSWER: Defendant admits that many residents of ALCs and PCHs

(collectively, “Communities”) are elderly people experiencing chronic health

issues that require ongoing treatment with multiple prescription drugs.

Defendant admits that Communities in Georgia may assist residents with the

administration or self-administration of medications in accordance with the laws

and regulations of the State of Georgia. Defendant lacks sufficient information or

knowledge to admit or deny whether most residents of ALCs or PCHs are

beneficiaries of the Medicare Program. Defendant admits that, for beneficiaries of

the Medicare Program who participate in Medicare Part D, their prescription

medications and supplies typically are paid for in whole or in part by Medicare.

                                         3
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 4 of 179




Defendant admits that some residents of some Communities participate in

TRICARE, a federal healthcare program for military veterans and families which

pays for, in whole or in part, prescription medications and supplies provided by

Defendant to TRICARE participants. Defendant denies any remaining allegations

contained in Paragraph 3.

      4.     To protect senior residents, Georgia law imposes certain

requirements on assisted living communities and personal care homes that offer

medication assistance for their residents. The facilities must manage the

residents’ medications in a safe and secure manner, maintain daily records of

medication administration to residents, and conduct staff education and skills

certifications, among other duties under Georgia law.2

      ANSWER: Defendant admits the allegations contained in the first

sentence of Paragraph 4. The remainder of the allegations of Paragraph 4 are

legal conclusions to which no response is required. To the extent that a response

is required, Defendant denies these remaining allegations of Paragraph 4 to the

extent they mischaracterize the source’s language, meaning, or application, or



      2  See, e.g., Ga. Comp. R. & Regs. 111-8-63-.20(11)-(12) (medication management in
assisted living communities); Ga. Comp. R. & Regs. 111-8-62-.20(7)-(8) (medication
management in personal care homes).

                                           4
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 5 of 179




suggest that the requirements for ALCs and PCHs are the same, and further

states that the cited source speaks for itself. Defendant denies any remaining

allegations contained in Paragraph 4.

      5.     Guardian competes fiercely with local and national pharmacies to

profit from the lucrative prescription drug market represented by senior citizens

who live in these facilities. The market is strongly influenced by the owners and

operators of the facilities because they customarily steer their residents to a

preferred pharmacy to fill prescription drug orders, and residents

overwhelmingly use the pharmacy recommended by the facility where they live.

      ANSWER: Defendant admits that it competes with local and national

pharmacies to serve residents of ALCs and PCHs in Georgia. Defendant further

admits that at many Communities, the majority of residents choose the

Community’s preferred pharmacy. Defendant denies any remaining allegations

contained in Paragraph 5. In further response to Paragraph 5, Defendant denies

that facilities “steer” residents and assert that under Georgia law residents of

ALCs and PCHs are free to choose any pharmacy.

      6.     Since 2014, despite its own clear contractual language to the

contrary, business as usual for Guardian has been to knowingly offer and furnish

kickbacks to induce owners and operators of assisted living communities and

                                          5
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 6 of 179




personal care homes to select and retain Guardian over its competitors as the

“preferred pharmacy” to fill prescription drug orders for their residents,

including Medicare and TRICARE beneficiaries.

      ANSWER: Defendant denies the allegations of Paragraph 6.

      7.    Specifically, Guardian employs a team of consulting pharmacists

and pharmacy nurses who perform medication management services for

customers, on a quarterly basis, for no charge or for charges that are well below

fair market value (hereinafter “FMV”). Guardian refers to these services as

“consulting” or “audit” services. By performing such consulting services for free

or below FMV, Guardian relieves those assisted living communities and personal

care homes that select Guardian as their “preferred pharmacy” of the costs of

complying with their legal obligations to perform such services for their

residents and otherwise benefits the facilities by reducing their overhead costs.

      ANSWER: Defendant admits that a team of consulting pharmacists

perform, among other duties, medication management services for patients of

Guardian Atlanta who reside at ALCs on a quarterly basis. Defendant admits

that a team of pharmacy nurses perform, among other duties, medication

management services for patients of Guardian Atlanta who reside at PCHs every

four months. Defendant denies the remainder of the allegations contained in

                                         6
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 7 of 179




Paragraph 7. Defendant further states, upon information and belief, that other

pharmacies in Guardian Atlanta’s market, including those affiliated with Relator,

provide medication management services at least to their own patients residing

in ALCs and do not impose separate charges for such services.

       8.     Guardian’s Consulting Department also has furnished legally-

required education classes and skills checks for free or below-cost to the staff of

facilities that chose Guardian as their preferred pharmacy, again relieving the

facilities of the cost of complying with their legal obligations to provide these

services for their staff.

       ANSWER: Defendant admits that, from approximately 2017 to 2018,

Guardian Atlanta allowed staff of “host Communities” and Communities that

were new to Guardian Atlanta or newly licensed as ALCs to attend scheduled

certified medication aide (CMA) or proxy caregiver classes at no charge. In lieu

of paying for staff to attend the class, host Communities provided space for the

classes and provided food and refreshments for attendees (which included staff

from other Communities). New Communities to Guardian Atlanta and newly-

licensed ALCs were allowed to send a limited number of staff to attend classes at

no charge in order to demonstrate the value of the classes and generate future




                                          7
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 8 of 179




paid training opportunities for Guardian Atlanta. Defendant denies all

remaining allegations contained in Paragraph 8.

      9.     As another inducement, Guardian also has offered free installation

of the computers and software programs for electronic medication

administration records (eMAR) systems used by assisted living communities and

personal care homes that select Guardian as their “preferred” pharmacy. These

systems provided at no cost by Guardian assist customers (i.e., senior living

facilities) in maintaining a daily medication administration record for each

resident, as required by Georgia law.

      ANSWER: Defendant denies the allegations of Paragraph 9.

      10.    These improper inducements are central to Guardian’s marketing

campaign and growth strategy.

      ANSWER: Defendant denies the allegations of Paragraph 10.

      11.    One purpose of Guardian’s practice of supplying free and below

FMV goods and services to senior living facilities was to induce them to refer

their residents to Guardian, or arrange for their residents to select Guardian, for

prescription drugs and supplies covered by Medicare or TRICARE, all in

violation of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b). The claims for

payment that Guardian has submitted and continues to submit to Medicare or

                                         8
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 9 of 179




TRICARE as a result of its kickback scheme are false claims that violate the False

Claims Act, 31 U.S.C. § 3729(a).

      ANSWER: Defendant denies the allegations of Paragraph 11.

      12.    Representative examples of false claims resulting from Guardian’s

kickback scheme are identified below. As a direct and foreseeable result of

Guardian’s kickback scheme, Guardian has submitted hundreds of thousands of

false claims to the Medicare Program and TRICARE Programs, and the

Defendants’ unlawful conduct continues today.

      ANSWER: Defendant denies the allegations of Paragraph 12.

                          II.      Jurisdiction and Venue

      13.    This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1345 (United States as plaintiff) and 28 U.S.C. § 1331 (federal

question jurisdiction).

      ANSWER: Paragraph 13 sets forth conclusions of law that do not require

an answer. To the extent that a response is required, Defendant denies the

allegations in Paragraph 13.

      14.    This Court has personal jurisdiction over the Defendants, and venue

is proper in the Northern District of Georgia pursuant to 31 U.S.C. § 3732(a) and

28 U.S.C. § 1391, in that one or more Defendants can be found, resides, or

                                          9
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 10 of 179




transacts business in this District, and the violations of the False Claims Act

described below were carried out in this District.

      ANSWER: Paragraph 14 sets forth conclusions of law that do not require

an answer. To the extent that a response is required, Defendant denies the

allegations in Paragraph 14, except that Defendant admits that it transacts

business in this District.

                                 III.   The Parties

      15.    Relator Henry Bernard Heller II is a resident of Georgia. Mr. Heller

has been involved in the pharmacy industry for nearly 40 years. For 16 years, he

co-owned Collier’s Personal Care Pharmacy, a long-term care pharmacy

operating throughout north Georgia. In 2017, Guardian Pharmacy of Atlanta

acquired Collier’s, and Guardian contracted with Mr. Heller first as an Account

Management Consultant and later added Sales Representative duties to his

responsibilities. Until October 30, 2018, Mr. Heller participated in sales calls with

Guardian’s President, Matthew Hopp, who was responsible for negotiating and

entering into contracts with customers.

      ANSWER: Defendant, on information and belief, admits the allegations

contained in the first three sentences of Paragraph 15. Defendant admits that

Guardian Atlanta acquired Collier’s in 2017 and that Guardian Atlanta

                                          10
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 11 of 179




contracted with Mr. Heller first as an Account Management Consultant.

Defendant admits that Mr. Heller’s duties were changed to those of a Sales

Representative. Defendant admits that until on or before October 30, 2018, Mr.

Heller participated in some sales calls with Guardian Atlanta’s President

Matthew Hopp. Defendant denies all remaining allegations contained in

Paragraph 15.

      16.    Defendant Guardian Pharmacy, LLC is registered as a foreign

limited liability company and has its principal place of business in this District at

171 17th Street NW, Suite 1400, Atlanta, GA 30363. Its registered agent is

Registered Agent Solutions, Inc., 900 Old Roswell Lakes Pkwy, Suite 310,

Roswell, GA, 30076.

      ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

      17.    Defendant Guardian Pharmacy of Atlanta, LLC (NPI Number

1801180625) is a domestic limited liability company that does business at 171

17th Street NW, Suite 1400, Atlanta, GA 30363. Its registered agent is Registered




                                         11
         Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 12 of 179




Agent Solutions, Inc., 900 Old Roswell Lakes Pkwy, Suite 310, Roswell, GA,

30076.

         ANSWER: Defendant denies that it does business at 171 17th Street NW,

Suite 1400, Atlanta, GA 30363. Defendant admits the remaining allegations in

Paragraph 17.

         18.   Guardian Pharmacy, LLC is a member and majority owner of

Guardian Pharmacy of Atlanta, LLC. The Defendants collectively are referred to

in this Complaint as “Guardian.”

         ANSWER: Defendant admits the first sentence of Paragraph 18. As to

second sentence, Defendant notes that Guardian Pharmacy’s LLC’s Motion to

Dismiss [ECF 34] has been granted [ECF 63]. Defendant, therefore, objects to the

Relator’s use of “Guardian” to refer to Defendant and to Guardian Pharmacy,

LLC. As to any Paragraphs of this Complaint referencing “Guardian,” Defendant

answers only for itself and not for Guardian Pharmacy LLC or any other entity.

                            IV.   Anti-Kickback Statute

         19.   The Anti-Kickback Statute makes it a crime to offer anything of

value to an assisted living community or personal care home if one purpose of

the arrangement is to induce the facility to refer its residents to a pharmacy to fill

prescriptions, or otherwise to arrange for or recommend the pharmacy to furnish

                                          12
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 13 of 179




prescription drugs and supplies to residents, when the drugs and supplies are

paid for in whole or in part by a federal health care program, such as the

Medicare Program or TRICARE. See 42 U.S.C. § 1320a-7b(b).

      ANSWER: The allegations of Paragraph 19 characterize a federal statute,

and therefore, no response is required. To the extent that a response is required,

Defendant denies any characterization of the statute and state that the statute

speaks for itself.

      20.    Congress passed the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b),

in 1972 to curb fraud and abuse in federal health care programs.

      ANSWER: Defendant admits the allegations of Paragraph 20.

      21.    The Anti-Kickback Statute creates a felony criminal offense in that,

      Whoever knowingly and willfully offers or pays any remuneration
      (including any kickback, bribe, or rebate) directly or indirectly,
      overtly or covertly, in cash or in kind to any person to induce such
      person—

             (A) To refer an individual to a person for the furnishing or
             arranging for the furnishing of any item or service for which
             payment may be made in whole or in part under a Federal
             health care program, or

             (B) To purchase, lease, order or arrange for or recommend
             purchasing, leasing, or ordering any good, facility, service, or
             item for which payment may be made in whole or in part
             under a Federal health care program,


                                        13
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 14 of 179




      Shall be guilty of a felony and upon conviction thereof, shall be fined
      not more than $25,000 or imprisoned for not more than five years, or
      both.
      42 U.S.C. § 1320a-7b(b)(2).

      ANSWER: The allegations of Paragraph 21 recite a portion of a federal

statute, and therefore, no response is required. To the extent that a response is

required, Defendant denies any characterization of the statute and state that the

statute speaks for itself.

      22.    “Remuneration” under the Anti-Kickback Statute refers to an

exchange of anything of value, including any kickback, bribe, or rebate, whether

paid directly or indirectly, overtly or covertly, in cash or in kind. See 42 U.S.C. §

1320a-7b(b)(2).

      ANSWER: The allegations of Paragraph 22 are a characterization of a

federal statute, and therefore, no response is required. To the extent that a

response is required, Defendant denies any characterization of the statute and

state that the statute speaks for itself. Defendant further states that

“remuneration” does not include, among other things, integrally-related services,

support services, or services provided in exchange for fair market value.

      23.    Underscoring the breadth of the statutory definition, the United

States Department of Health and Human Services, Office of Inspector General


                                          14
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 15 of 179




(“HHS OIG”) Anti-Kickback Provisions, 56 Fed. Reg. 35952, 35958 (1991),

broadly define the term “remuneration” as “anything of value in any form or

manner whatsoever.” See HHS-OIG Anti-Kickback Provisions, 56 Fed. Reg.

35952, 35958 (1991); accord United States ex rel. Fry v. The Health Alliance of Greater

Cincinnati, 2008 U.S. Dist. LEXIS 102411, at *17 (S.D. Ohio Dec. 18, 2008).

      ANSWER: The allegations of Paragraph 23 reflect a characterization of an

HHS-OIG publication and a decision from the Southern District of Ohio to which

no response is required. To the extent that a response is required, Defendant

denies any characterization of the statute and state that the statute speaks for

itself. Defendant further denies that there is a “statutory definition” of

“remuneration” as used in the Anti-Kickback Statute. Defendant further states

that “remuneration” does not include, among other things, integrally-related

services, support services, or services provided in exchange for fair market value.

      24.    As such, unlawful remuneration includes furnishing free services or

services for below fair market value (“FMV”). See, e.g., 42 U.S.C. § 1320a-7a(i)(6)

(defining “remuneration” for purposes of imposing civil monetary penalties to

include “items or services for free or for other than fair market value.").

      ANSWER: The allegations of Paragraph 24 are a characterization of a

federal statute, and therefore, no response is required. To the extent that a

                                           15
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 16 of 179




response is required, Defendant denies any characterization of the statute and

state that the statute speaks for itself. Defendant further denies that 42 U.S.C. §

1320-7a(i)(6) provides a definition of “remuneration” for the Anti-Kickback

Statue. Defendant further states that “remuneration” does not include, among

other things, integrally-related services, support services, or services provided in

exchange for fair market value.

      25.    The Anti-Kickback Statute prohibits any arrangement in which at

least one purpose of the remuneration is to induce referrals of patients for items

or services paid for by federal health care programs. United States v. Borrasi, 639

F.3d 774 (7th Cir. 2011); United States v. McClatchey, 217 F.3d 823 (10th Cir. 2000);

United States v. Davis, 132 F.3d 1092 (5th Cir. 1998); United States v. Kats, 871 F.2d

105 (9th Cir. 1989); United States v. Greber, 760 F.2d 68 (3d Cir. 1985).

      ANSWER: The allegations of Paragraph 25 characterize a federal statute,

and therefore, no response is required. To the extent that a response is required,

Defendant denies any characterization of the statute and state that the statute

speaks for itself.

      26.    No exceptions or safe harbors to the Anti-Kickback Statute apply to

the free and below FMV services provided by Guardian to induce and maintain

its customers’ referrals of their residents to Guardian.

                                          16
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 17 of 179




      ANSWER: Defendant denies the allegations contained in Paragraph 26.

Defendant further denies that it provides free or below FMV services to induce

and maintain customers’ referrals. Defendant further denies that its integrally

related services, support services, or services provided in exchange for fair

market value compensation constitute remuneration.

      27.     In fact, as further explained below, conduct similar to Guardian’s

has been the subject of decades of enforcement actions and guidance published

by HHS OIG.

      ANSWER: Defendant denies the allegations of Paragraph 27.

      28.     Over a decade ago, HHS OIG expressly cautioned that “consultant

pharmacist services under contract with a long-term care pharmacy” that are

provided for free or “at non-fair-market-value rates” present a heightened risk of

a violation of the Anti-Kickback Statute.3

      ANSWER: The allegations of Paragraph 28 reflect a characterization of an

HHS-OIG publication to which no response is required. To the extent that a

response is required, Defendant denies the allegations of Paragraph 28 to the

extent they mischaracterize the HHS-OIG publication’s language, meaning, or



      3   73 Fed. Reg. 56832, n.53 (2008).

                                             17
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 18 of 179




application and further states that the HHS-OIG publication speaks for itself.

Defendant further states that Relator’s characterization takes out-of-context

snippets from an HHS-OIG statement that apply only to pharmacy relationships

with skilled nursing facilities (“SNFs”) (provider types that were not served by

Guardian Atlanta during the relevant time period), not Communities or provider

types similar to Communities.

      29.    Congress enacted the Anti-Kickback Statute to ensure that decisions

about medical care are based on the best interests of patients, rather than on the

influence of payments or other “remuneration” from someone seeking patient

referrals. Congress also was concerned that kickbacks create unfair competition

in the healthcare market and can drive honest companies out of the market, to

the detriment of patients.

      ANSWER: Defendant admits that the reasons identified in Paragraph 29

are some of the reasons underlying the Anti-Kickback Statute. Defendant denies

that any of those reasons are implicated in the present case. Specifically,

Defendants assert that HHS-OIG has recognized that, in the context of provider

types such as Communities, the only concern of the Anti-Kickback Statute that is

potentially implicated is “unfair competition.” Defendants further assert that




                                         18
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 19 of 179




their conduct does not implicate unfair competition. Defendant denies any

remaining allegations in Paragraph 29.

      30.    In 2010, Congress strengthened the Anti-Kickback Statute by adding

a provision to establish that a claim for payment submitted to a federal program

such as Medicare or TRICARE that includes “items or services resulting from” a

kickback scheme “constitutes a false or fraudulent claim” in violation of the False

Claims Act. See 42 U.S.C. § 1320a-7b(g).

      ANSWER: Defendant admits that Congress amended the Anti-Kickback

Statute in 2010. The remainder of the allegations of Paragraph 30 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies these remaining allegations of Paragraph 30 to the

extent they mischaracterize the source’s language, meaning, or application and

further states that the cited source speaks for itself.

      31.    Accordingly, a claim for payment to Medicare or TRICARE that

results from a kickback scheme is a false claim as a matter of law. Id.

      ANSWER: The allegations of Paragraph 31 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 31 to the extent they mischaracterize the




                                           19
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 20 of 179




source’s language, meaning, or application and further states that the cited

source speaks for itself.

      32.    Compliance with the Anti-Kickback Statute thus is a material

condition of payment for claims submitted to the Medicare Program or

TRICARE, as a matter of law.

      ANSWER: The allegations of Paragraph 32 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 32.

                              V.     False Claims Act

      33.    The False Claims Act imposes civil liability on any person who –

      A.     knowingly presents, or causes to be presented, a false or
             fraudulent claim for payment or approval;

      B.     knowingly makes, uses, or causes to be made or used, a false
             record or statement material to a false or fraudulent claim; [or]
      ...

      G.     knowingly makes, uses, or causes to be made or used, a false
             record or statement material to an obligation to pay or transmit
             money or property to the Government, or knowingly conceals
             or knowingly and improperly avoids or decreases an
             obligation to pay or transmit money or property to the
             Government.

      31 U.S.C. § 3729(a)(1)(A), (B), (G).




                                          20
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 21 of 179




      ANSWER: The allegations of Paragraph 33 recite a portion of a federal

statute, and therefore, no response is required. To the extent that a response is

required, Defendant denies any characterization of the statute and state that the

statue speaks for itself.

      34.    A person or an organization that violates the False Claims Act is

liable to the United States Government for a civil penalty for each violation, plus

three times the amount of damages the Government sustains because of the

violation. See 31 U.S.C. § 3729(a)(1); 28 C.F.R. § 85.3(a)(9) (Civil Monetary

Penalties Inflation Adjustment).4

      ANSWER: The allegations of Paragraph 34 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 34 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.




      4 For civil penalties assessed after January 29, 2018, whose associated
violations occurred after November 2, 2015, the civil monetary penalties
range from a minimum of $11,181 to a maximum of $22,363 for each
violation of the False Claims Act. See 28 C.F.R. § 85.5. For violations
occurring on or before November 2, 2015, the civil penalty ranges from
$5,500 to $11,000 for each violation. See 28 C.F.R. § 85.3(a)(9).

                                         21
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 22 of 179




      35.    The False Claims Act, 31 U.S.C. § 3729(b) further provides the

following definitions:

      (1) the terms “knowing” and “knowingly” (A) mean that a person,
      with respect to information (i) has actual knowledge of the
      information; (ii) acts in deliberate ignorance of the truth or falsity of
      the information; or (iii) acts in reckless disregard of the truth or
      falsity of the information; and (B) require no proof of specific intent
      to defraud;

      (2)   the term “claim” (A) means any request or demand, whether
      under contract or otherwise, for money or property and whether or
      not the United States has title to the money or property, that (i) is
      presented to an officer, employee, or agent of the United States; or (ii)
      is made to a contractor, grantee, or other recipient, if the money or
      property is to be spent or used on the Government’s behalf or to
      advance a Government program or interest, and if the United States
      Government (I) provides or has provided any portion of the money
      or property requested or demanded; or (II) will reimburse such
      contractor, grantee, or other recipient for any portion of the money or
      property which is requested or demanded; . . .

      (3) the term “obligation” means an established duty, whether or not
      fixed, arising from an expressed or implied contractual, grantor-
      grantee, or licensor-licensee relationship, from a fee-based or similar
      relationship, from statute or regulation, or from the retention of any
      overpayment; and

      (4) the term “material” means having a natural tendency to influence,
      or be capable of influencing, the payment or receipt of money or
      property.

31 U.S.C. § 3729 (2009).




                                         22
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 23 of 179




      ANSWER: The allegations of Paragraph 35 recite a portion of a federal

statute, and therefore, no response is required. To the extent that a response is

required, Defendant denies any characterization of the statute and state that the

statue speaks for itself.

                   VI.      Medicare Prescription Drug Coverage

      36.    Most of the prescriptions that Guardian fills are paid for in whole or

in part by the Medicare Program.

      ANSWER: Defendant admits the allegations of Paragraph 36.

      37.    Congress created the Medicare Program in 1965 with the passage of

Title XVIII of the Social Security Act, see 42 U.S.C. § 426, § 426-1.

      ANSWER: Defendant admits the allegations of Paragraph 37.

      38.    Medicare is administered by the Centers for Medicare and Medicaid

Services (CMS), a component of the United States Department of Health and

Human Services.

      ANSWER: Defendant admits the allegations of Paragraph 38.

      39.    Medicare is a federal healthcare program within the meaning of the

Anti-Kickback Statute.

      ANSWER: Defendant admits the allegations of Paragraph 39.




                                          23
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 24 of 179




      40.    Medicare provides hospital insurance, prescription drug benefits,

and other healthcare benefits for people 65 years and older, people with end

stage renal disease, and certain people who are disabled. See id.

      ANSWER: Defendant admits the allegations of Paragraph 40.

      41.    Medicare beneficiaries may obtain prescription drug benefits in two

ways. Beneficiaries who participate in traditional Medicare insurance for medical

services (under Medicare Parts A and B) may enroll in a stand-alone drug plan

that covers prescription drugs called Medicare Part D. See 42 C.F.R. § 423.30. This

is known as a Prescription Drug Plan or “PDP.”

      ANSWER: The allegations of Paragraph 41 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 41 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      42.    Alternatively, beneficiaries who participate in a Medicare

Advantage plan (that is, a managed care plan under Medicare Part C) for their

medical benefits may elect to add prescription drug coverage to the basic health

plan that covers their medical benefits. This is known as a Medicare Advantage

Prescription Drug Plan or “MA-PD.” See 42 C.F.R. § 422.4(c) & § 423.4.

                                        24
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 25 of 179




      ANSWER: The allegations of Paragraph 42 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 42 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      43.    Medicare Part C and Part D are voluntary insurance programs that

are subsidized by federal funds.

      ANSWER: The allegations of Paragraph 43 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 43 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

A.    Medicare Part C – Medicare Advantage Prescription Drug Plan

      44.    Medicare Part C creates a managed care option for beneficiaries. See

42 U.S.C. § 1395w-21 to § 1395w-29.

      ANSWER: The allegations of Paragraph 44 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 44 to the extent they mischaracterize the




                                        25
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 26 of 179




source’s language, meaning, or application and further states that the cited

source speaks for itself.

      45.    CMS contracts with commercial insurance carriers, known as

Medicare Advantage Organizations, to offer Medicare Advantage Plans under

Medicare Part C. The Plans cover medical services, such as hospital and

physician services that are eligible for traditional Medicare coverage, as well as

supplemental benefits. See 42 C.F.R. § 422.100(c).

      ANSWER: Defendant admits the allegations in the first sentence of

Paragraph 45. The remaining allegations of Paragraph 45 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 45 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      46.    Examples of Medicare Advantage Organizations that offer drug

benefits as part of Medicare Advantage Plans in Georgia include but are not

limited to: Humana, Blue Cross and Blue Shield of Georgia, Cigna-Healthspring,

WellCare, and Aetna Medicare.

      ANSWER: Defendant admits the allegations of Paragraph 46 upon

information and belief.

                                           26
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 27 of 179




      47.    Both types of prescription drug plans – PDP and MA-PD – must

comply with the requirements of Medicare Part D, as described next. See 42

C.F.R. § 423.104.

      ANSWER: The allegations of Paragraph 47 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 47 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

B.    Medicare Part D – Prescription Drug Benefit Plan

      48.    Part D of the Medicare Program became effective January 1, 2006.

Part D was enacted as part of the Medicare Prescription Drug, Improvement, and

Modernization Act of 2003, Pub. L. No. 108-173, to provide prescription drug

benefits for Medicare “beneficiaries,” meaning individuals who are eligible to

receive benefits under the Medicare Program.

      ANSWER: The allegations of Paragraph 48 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 48 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

                                        27
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 28 of 179




      49.    Medicare Part D is a voluntary insurance program that is subsidized

by federal funds in the Medicare Prescription Drug Account. See 42 U.S.C.

§ 1395w-101; 42 C.F.R. §423.315(a).

      ANSWER: The allegations of Paragraph 49 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 49 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      50.    Private insurance companies known as Part D Sponsors contract

with CMS to offer prescription drug benefit plans to Medicare beneficiaries. In

Georgia, Aetna Medicare, Humana Insurance Company, Express Scripts

Medicare, SilverScript, WellCare, UnitedHealthcare and others are Sponsors

offering Part D prescription drug benefit plans.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 50, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      51.    CMS pays monthly payments and subsidies from the Medicare

Prescription Drug Account, an account within the Federal Supplementary




                                        28
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 29 of 179




Medical Insurance Trust Fund, to Part D Sponsors to fund the prescription drug

benefit plans they sell. 42 C.F.R. §423.315(a).

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 51, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      52.    Part D Sponsors are regulated and subsidized by CMS pursuant to

one-year, annually renewable contracts.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 52, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      53.    Part D Sponsors frequently contract with Pharmacy Benefit

Managers (PBMs) to administer their drug benefit plans. The PBMs typically

process claims for payment submitted by pharmacies and beneficiaries, form

pharmacy networks, perform audits, and conduct other plan management

activities under contracts with Part D Sponsors.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 53, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.




                                          29
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 30 of 179




      54.    Part D Sponsors (and PBMs on behalf of Part D Sponsors) enter into

reimbursement agreements with pharmacies (such as Guardian) that provide

covered drugs and supplies to the Medicare beneficiaries enrolled in the

prescription drug benefit plans they sponsor.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 54, to the extent that they relate to

entities other than Guardian Atlanta. Defendant admits that Guardian Atlanta

has entered into reimbursement agreements with Part D Sponsors and PBMs.

Defendant denies any remaining allegations in Paragraph 54.

      55.    Generally, when a pharmacy dispenses drugs or supplies to a

Medicare beneficiary, the pharmacy collects a portion of the cost from the

beneficiary (e.g., a resident of an assisted living community or personal care

home) and submits a claim electronically to the beneficiary’s Part D Sponsor, its

PBM, or to the Medicare Advantage Prescription Drug Plan, all of which are

Medicare contractors authorized by CMS to administer drug plans for

beneficiaries.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 55, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that when Guardian

                                        30
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 31 of 179




Atlanta dispenses drugs or supplies to a Medicare beneficiary, it generally

collects a portion of the cost from the beneficiary (e.g., a resident of an assisted

living community or personal care home) and submits a claim electronically to

the beneficiary’s Part D Sponsor, its PBM, or to the Medicare Advantage

Prescription Drug Plan. Defendant denies any remaining allegations in

Paragraph 55.

      56.     For covered drugs and supplies, the pharmacy receives

reimbursement from the Medicare contractor for the portion of the drug cost not

paid for by the beneficiary. The reimbursement amount is negotiated and set

forth in the reimbursement agreement between the pharmacy and the Medicare

contractor.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 56, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that when Guardian

Atlanta dispenses drugs or supplies to a Medicare beneficiary, it generally

receives reimbursement in an amount that has been previously negotiated and

set forth in an agreement for the portion of the drug cost not paid for by the

beneficiary. Defendant denies any remaining allegations in Paragraph 56.




                                          31
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 32 of 179




      57.   As to each such pharmacy claim, the Part D Sponsor (or other

contractor) submits to CMS an electronic statement called a Prescription Drug

Event, setting forth information regarding the prescription claim, including the

pharmacy that dispensed the drug, the prescriber of the drug, the quantity

dispensed, the amount that was paid to the pharmacy, and whether the drug is

covered under the Medicare Part D benefit. See 42 C.F.R. § 423.322.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 57, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      58.   CMS relies upon the Prescription Drug Event data and other factors

in an annual reconciliation process to determine the payment amounts made to

the Part D Sponsor, and CMS recoups or pays additional funds to the Sponsor as

a result of the Prescription Drug Event data.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 58, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      59.   Claims for payment submitted by a pharmacy to the patient’s

Medicare prescription drug plan thus are “claims” within the meaning of the

False Claims Act. They are requests for money made to a Government contractor,

                                        32
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 33 of 179




the money is to be spent or used to advance a Government program (that is, the

Medicare program), and federal funds are used to make the payment to the

pharmacy and to reimburse the Government contractor.

      ANSWER: The allegations of Paragraph 59 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 59 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      60.    In order to receive Part D funds from CMS, Part D sponsors and

their contracted pharmacies are required to comply with the Anti-Kickback

Statute and all applicable federal laws, regulations, and CMS instructions.

      ANSWER: The allegations of Paragraph 60 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 60 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      61.    By statute, all contracts between a Part D sponsor and HHS must

include a provision whereby the Part D sponsor agrees to comply with the




                                        33
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 34 of 179




applicable requirements of the Part D program as well as the terms and

conditions of payment governing the Part D program. 42 U.S.C. § 1395w-112.

      ANSWER: The allegations of Paragraph 61 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 61 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      62.    Part D sponsors must also certify in their contracts with HHS that

they will agree to comply with all federal laws and regulations designed to

prevent fraud, waste, and abuse, including the FCA. 42 C.F.R. § 423.505(h)(1).

      ANSWER: The allegations of Paragraph 62 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 62 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      63.    CMS regulations further require all contracts between Part D

Sponsors and pharmacies (such as Guardian) to contain language obligating the

pharmacies to comply with all applicable federal laws including the Anti-




                                        34
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 35 of 179




Kickback Statute and applicable regulations and CMS instructions. See 42 C.F.R.

§ 423.505(i)(4)(iv).

       ANSWER: The allegations of Paragraph 63 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 63 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

       64.    Compliance with the Anti-Kickback Statute thus is a material and

essential condition of payment for prescription drug medications and supplies

dispensed by pharmacies to Medicare beneficiaries.

       ANSWER: The allegations of Paragraph 64 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 64 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

       65.    The Medicare Program and Medicare contractors such as Medicare

Advantage Organizations and Part D Sponsors are collectively referred to as

“Medicare” in this Complaint.




                                        35
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 36 of 179




      ANSWER: Although Defendants do not object to referring to the

Medicare Program and Medicare contractors such as Medicare Advantage

Organizations and Part D Sponsors collectively as “Medicare,” Defendant denies

any implication or inference that these are not separate legal entities with

differing responsibilities.

C.    Medicare Claims Submission Process

      66.    Pharmacies, including Defendants, submit claims for payment for

prescription drugs in electronic format to Medicare Plans (including Medicare

Part D and Medicare Advantage Prescription Drug Plans).

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 66, to the extent that they relate to

entities other than Guardian Atlanta. Defendant admits the allegations of

Paragraph 66 as to Guardian Atlanta.

      67.    Medicare Plans require pharmacies to submit claims in compliance

with a universal claim format established by the National Council for

Prescription Drug Programs, Inc. (NCPDP), a not-for-profit industry

organization recognized by CMS.




                                         36
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 37 of 179




      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 67, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      68.   The NCPDP established a pharmacy claim format known as the

NCPDP Telecommunication Standard. Each Medicare Plan publishes a form

known as a Payer Sheet that tracks the NCPDP Telecommunication Standard

and provides specific claim instructions to pharmacies.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 68, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      69.   The Payer Sheet includes identifying numbers for each Medicare

Plan. Plans are identified with a BIN (Bank Identification Number) and a PCN

(Processor Control Number). When a pharmacy receives the patient’s plan

information, the pharmacy consults the Payer Sheet for that Plan and follows the

instructions for submitting claims for payment to the Plan.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 69 and therefore denies the same..




                                        37
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 38 of 179




      70.    Medicare Plans are identified with unique BIN and PCN numbers,

putting the pharmacy on notice when a claim for payment is submitted to

Medicare as opposed to a commercial insurance plan. See 42 C.F.R. §423.120(c)(4).

      ANSWER: Defendant admits that Medicare Plans are identified with

unique BIN and PCN numbers. The remainder of the allegations of Paragraph 70

are legal conclusions to which no response is required. To the extent that a

response is required, Defendant denies these remaining allegations of Paragraph

70 to the extent they mischaracterize the source’s language, meaning, or

application and further states that the cited source speaks for itself.

      71.    A pharmacy claim for payment must contain the BIN and PCN

number for the Medicare Plan, as well as the following information, among other

things:

            date of service

            patient demographic information including insurance number and
             type of residence (e.g., assisted living community)

            prescription number, drug and National Drug Code (NDC), dosage,
             refills, and date of prescription

            pharmacy type (e.g., institutional pharmacy)

            pricing information such as ingredient cost, dispensing fee, sales tax,
             and gross amount due

            prescriber’s name and NPI.

                                          38
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 39 of 179




       ANSWER: The allegations of Paragraph 71 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies these remaining allegations of Paragraph 71 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

D.     Certifications of Compliance

       72.    Guardian, as a pharmacy that participates in the Medicare program,

makes certain express and implied certifications of compliance with the Anti-

Kickback Statute and other laws and regulations that are material to the

government in making payment decisions on Medicare (and TRICARE) claims.

       ANSWER: Defendant admits that Guardian Atlanta is a pharmacy that

participates in the Medicare program and has made certain express certifications

of compliance with the Anti-Kickback Statute and other laws and regulations.

The remaining allegations of Paragraph 72 are legal conclusions to which no

response is required. To the extent that a response is required, Defendant denies

the allegations of Paragraph 72 to the extent they mischaracterize the source’s

language, meaning, or application and further states that the cited source speaks

for itself.




                                           39
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 40 of 179




      73.    For example, Guardian, as a contractor with numerous Part D plan

sponsors, must “certify (based on best knowledge, information, and belief) the

accuracy, completeness, and truthfulness of the data and acknowledge that the

claims data will be used for the purposes of obtaining Federal reimbursement.”

42 C.F.R. § 423.505(k)(3).

      ANSWER: Defendant admits that Guardian Atlanta contracts with

numerous Part D plan sponsors. The remaining allegations of Paragraph 73 are

legal conclusions to which no response is required. To the extent that a response

is required, Defendant denies the allegations of Paragraph 73 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      74.    Each claim Guardian submitted to Medicare Advantage

Organizations and Part D plan sponsors conveyed, among other things,

information about the patient, the prescriber, the pharmacy, and the date the

prescription was filled. By submitting this information on the claim, Guardian

implicitly represented that the decision to dispense the prescription medication

was not tainted by inducements prohibited by the Anti-Kickback Statute. By

failing to disclose that the referral of the prescription was induced by an illegal

kickback, these specific representations on the claim were false and misleading.

                                           40
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 41 of 179




      ANSWER: Defendant admits the allegations in the first sentence. The

remaining allegations of Paragraph 74 are legal conclusions to which no response

is required. To the extent that a response is required, Defendant denies the

allegations of Paragraph 74 to the extent they mischaracterize the source’s

language, meaning, or application and further states that the cited source speaks

for itself. Defendant specifically denies the existence of any illegal kickbacks or

any claims tainted by any illegal kickbacks.

      75.    Guardian also violated the express representations it made in its

contracts with the Part D sponsors to abide by all applicable federal laws

including the Anti-Kickback Statute and applicable regulations and CMS

instructions by virtue of the conduct alleged below.

      ANSWER: Defendant denies the allegations of Paragraph 75.

      76.    Guardian knowingly used the false representations in its contracts

with the Part D plan sponsors to submit and obtain reimbursement for

prescription drugs from Medicare. The Part D plan sponsors relied on the false

representations made by Guardian when it submitted Prescription Drug Event

data to Medicare. In turn, Medicare relied on the accuracy of this data when it

reimbursed the Part D plan sponsors. If Medicare had known about Guardian’s




                                         41
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 42 of 179




false representations, it would not have reimbursed the Part D plan sponsors,

which in turn, would not have paid Guardian’s claims.

      ANSWER: Defendant denies the allegations of Paragraph 76.

                  VII. TRICARE Prescription Drug Coverage

      77.   TRICARE (formerly known as CHAMPUS) is a federal health care

program, as defined in the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, that is

administered by Defense Health Agency, a component of the Department of

Defense. TRICARE provides health care insurance for active duty military

personnel, military retirees, and military dependents.

      ANSWER: Defendant admits the allegations of Paragraph 77.

      78.   TRICARE contracts with Express Scripts, Incorporated (ESI) to

administer the prescription drug coverage of the TRICARE program, including

the processing and payment of claims for reimbursement from TRICARE for

prescription drugs.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 78, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      79.   A pharmacy seeking reimbursement from TRICARE must comply

with TRICARE’s anti-fraud and abuse provisions. 32 C.F.R. § 199.9(a)(4). The

                                        42
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 43 of 179




regulations define fraudulent situations to include kickback arrangements. Id.

§199.9(c)(12).

      ANSWER: The allegations of Paragraph 79 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 79 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      80.    Fraud by a pharmacy may result in the denial of the claim or the

exclusion or suspension of the pharmacy from participation in the TRICARE

program. 32 C.F.R. § 199.9(b), (f).

      ANSWER: The allegations of Paragraph 80 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 80 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      81.    To receive reimbursement from TRICARE for pharmacy claims, a

provider such as Guardian must enter into a Provider Agreement with ESI. A

Provider Agreement is essential to TRICARE claims submission. Having a valid




                                        43
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 44 of 179




Provider Agreement is required in order to submit claims for pharmacy claim

reimbursement to TRICARE.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 81, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that it has entered into a

Provider Agreement with ESI. Defendant denies the remaining allegations of

Paragraph 81.

      82.    In the Provider Agreement with ESI, providers, such as Guardian,

agree to be bound by and comply with applicable laws, rules, and regulations,

including, but not limited to, the fraud and abuse laws.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 82, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that it has entered into a

Provider Agreement with ESI and states that the Provider Agreement speaks for

itself. Defendant denies the remaining allegations of Paragraph 82 to the extent

that the allegations mischaracterize the Provider Agreement, its meaning, or its

relevance.

      83.    Providers such as Guardian are also required by their Provider

Agreement to comply with the ESI Provider Manuals. The Manuals require

                                        44
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 45 of 179




providers to be aware of and comply with all state and federal laws “including

anti-kickback statutes....” The Manuals warn that “[f]ailure to demonstrate

compliance with these laws may result in immediate termination by [ESI].”

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 83, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that Guardian Atlanta

entered into a Provider Agreement with ESI and states that the Provider

Agreement speaks for itself. Defendant denies the remaining allegations of

Paragraph 83 to the extent that the allegations mischaracterize the Provider

Agreement, its meaning, or its relevance.

      84.    Each claim that Guardian submitted to TRICARE for reimbursement

conveyed, among other things, information about the patient, the prescriber, the

pharmacy, and the date the prescription was filled. By submitting this

information on the claim, Guardian implicitly represented that the decision to

dispense the prescription medication was not tainted by inducements prohibited

by the Anti-Kickback Statute. By failing to disclose that the referral of the

prescription was induced by an illegal kickback, these specific representations on

the claim were false and misleading.




                                         45
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 46 of 179




      ANSWER: Defendant admits the allegations in the first sentence. The

remaining allegations of Paragraph 84 are legal conclusions to which no response

is required. To the extent that a response is required, Defendant denies the

allegations of Paragraph 84 to the extent they mischaracterize the source’s

language, meaning, or application and further states that the cited source speaks

for itself. Defendant specifically denies the existence of any illegal kickbacks or

any claims deemed false by reason of any illegal kickbacks.

      85.    Guardian violated the express representations it made in its

Provider Agreement to abide by fraud and abuse laws by virtue of the conduct

alleged below.

      ANSWER: Defendant denies the allegations of Paragraph 85.

      86.    Guardian knowingly used the expressly false representations in its

Provider Agreement to submit and obtain reimbursement for prescription drugs

from TRICARE. TRICARE relied on the false representations made by Guardian

at the time it paid Guardian’s claims, and if TRICARE had known that

representations in Guardian’s Provider Agreement were false, TRICARE would

not have paid the claims.

      ANSWER: Defendant denies the allegations of Paragraph 86.




                                         46
        Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 47 of 179




        87.   For these reasons, Guardian’s Provider Agreement constituted

express false statements and/or an express false record used to get false claims

paid.

        ANSWER: Defendant denies the allegations of Paragraph 87.

        88.   In order to obtain reimbursement from TRICARE for dispensing

prescription medications, Guardian submitted electronic data claims to ESI. After

receiving a claim, ESI adjudicated the claim on behalf of DHA. If the claim was

successfully adjudicated, then ESI sent the pharmacy authorization to dispense

the drug. ESI also sent DHA a data record of the claim, and after a holding

period, ESI paid the pharmacy on the claim from a government-established and

government-funded account created for the purpose of paying TRICARE

reimbursement claims.

        ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 88, to the extent that they relate to

entities other than Guardian Atlanta. Defendant admits that Guardian Atlanta

submitted electronic data claims to ESI to obtain reimbursement from TRICARE

for dispensing prescription medications and that ESI paid approved claims.

Defendant denies any remaining allegations in Paragraph 88.




                                        47
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 48 of 179




      89.    Such reimbursed claims are therefore claims within the meaning of

31 U.S.C. § 3729(B)(2).

      ANSWER: The allegations of Paragraph 89 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies these allegations to the extent they mischaracterize the source’s language,

meaning, or application and further states that the cited source speaks for itself.

   VIII. Georgia State Law Requirements for Assisted Living Communities
                          and Personal Care Homes

      90.    Assisted living communities and personal care homes are residential

living facilities that provide different levels of personal care services to senior

residents, including medication administration and assistance with essential

activities of daily living, such as eating and bathing. See O.C.G.A. § 31-7-12.2(b)

(assisted living communities); O.C.G.A. § 31-7-12 (personal care homes).

      ANSWER: Defendant generally admits the allegations of Paragraph 90 as

it relates to ALCs and PCHs in Georgia, except to the extent these allegations

might be construed to indicate that ALCs and PCHs have the same obligations

regarding medication management, which is denied.

      91.    Assisted living communities and personal care homes must be

licensed by the State of Georgia to operate in Georgia. O.C.G.A. § 31-7-3(d)(1).



                                          48
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 49 of 179




      ANSWER: The allegations of Paragraph 91 are legal conclusions to which

no response is required. To the extent that a response is required, Defendant

denies the allegations of Paragraph 91 to the extent they mischaracterize the

source’s language, meaning, or application and further states that the cited

source speaks for itself.

      92.    Assisted living communities and personal care homes are different

from nursing homes and skilled nursing homes, which have a primary focus of

delivering healthcare services to patients who are unable to live independently.

Such nursing facilities employ physicians or other clinicians who furnish

healthcare services to residents.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 92, to the extent that they relate to

entities other than Guardian Atlanta. Defendant admits, on information and

belief, that ALCs and PCHs are different from nursing homes and skilled nursing

homes.

      93.    By contrast, assisted living communities and personal care homes

are not engaged in the delivery of health care services. Their staff may, and in

most cases do, assist residents with taking medications prescribed by individual

physicians and other providers; however, the staff are not licensed to practice

                                        49
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 50 of 179




medicine. They may not write orders for prescription drugs or provide medical

treatment to residents.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 93, which relate to entities other

than Guardian Atlanta. Defendant generally admits, on information and belief,

the allegations in the second and third sentences of Paragraph 93 as they relate to

ALCs and PCHs in Georgia. Defendant denies any remaining allegations in

Paragraph 93.

      94.   Virtually all of the residents of senior living homes are elderly and

beneficiaries of the Medicare program who receive prescription drug benefits

under Medicare Part D or TRICARE beneficiaries.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 94, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      95.   Most residents have chronic health conditions that require them to

take multiple prescription medications daily.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 95, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations. In

                                        50
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 51 of 179




further response to Paragraph 95, Defendant admits that some residents of ALCs,

PCHs, skilled nursing facilities (“SNFs”), and nursing facilities (“NFs”) have

chronic health conditions that require them to take multiple prescription

medications daily. Defendant denies any remaining allegations of Paragraph 95.

      96.    A typical assisted living community in Georgia serves about 30 to 70

residents. Personal care homes are smaller, typically with 15 to 25 residents.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 96, which relate to entities other

than Guardian Atlanta, and Defendant therefore denies those allegations.

      97.    Unlike nursing home residents who often receive Medicaid benefits,

residents of assisted living communities and personal care homes typically pay

the fees to live in the facilities out of their own pockets or with private insurance.

The cost of living in the facility generally is not covered by Medicare or

Medicaid.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 97, which relate to entities other

than Guardian Atlanta. Defendant admits, on information and belief, that

residents of NFs and SNFs that participate in Medicaid and/or Medicare often

receive Medicaid and/or Medicare benefits, which may cover some or all of the

                                          51
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 52 of 179




services and care provided by the NF or SNF. Defendant further admits, on

information and belief, that, in Georgia, ALCs and PCHs do not participate in the

Medicare program and, on information and belief, typically do not participate in

the Medicaid program and that, therefore, residents of these Communities

typically pay the fees to live in the Communities out of their own pockets or with

private insurance. Further responding, Defendant admits, on information and

belief, that the cost of living in a Georgia-based ALC or PCH generally is not

covered by Medicare or Medicaid. Defendant denies any remaining allegations

contained in Paragraph 97.

      98.    The facilities thus compete aggressively to attract residents who

typically pay $2,500 to $7,000 or more per month in residence fees, depending on

the location and types of support services the facilities offer to residents.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 98, which relate to entities other

than Guardian Atlanta. Defendant admits, on information and belief, that

Georgia-based ALCs and PCHs compete to attract residents on the basis of price,

as well as on location, facilities, services, quality, and a number of other factors

that are important to prospective residents and their families. Defendant admits,

on information and belief, that the fees charged by Georgia-based ALCs and

                                          52
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 53 of 179




PCHs vary depending on, among other factors, location and type of support

services offered, though Defendant lacks sufficient information or knowledge

concerning the fees typically paid by residents of ALCs or PCHs and therefore

denies those allegations. Defendant denies any remaining allegations in

Paragraph 98.

      99.    Because residence fees are paid with the personal assets of residents,

small price differences among competing residential facilities can determine a

resident’s choice of where to live, thus the facilities seek to limit their operating

costs as much as possible. Facilities also seek to limit the costs to their residents

as much as possible.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 98, which relate to entities other

than Guardian Atlanta. Interpreting the terms “residence fees,” “residential

facilities,” “resident,” and “facilities” to relate to Georgia-based ALCs and PCHs,

Defendant admits on information and belief that residence fees at Georgia-based

ALCs and PCHs typically are paid with the personal assets of residents or their

families and the amount of the residence fee charged by a Georgia-based ALC or

PCH is one of many factors that can affect a resident’s choice of where to live.

Defendant further admits, on information and belief, that some facilities try to

                                          53
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 54 of 179




limit their own operating costs as well as costs charged directly to their residents.

Defendant denies that price differences alone can determine a resident’s choice of

ALC or PCH. Defendant denies any remaining allegations of Paragraph 99.

       100.   These operating costs borne by the facilities are significant as

Georgia law imposes strict legal obligations on the facilities related to: (1)

Medication Administration Records; (2) Medication Management; and (3)

Education and Skills Checks for certain staff.

       ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 100, which relate to entities other

than Guardian Atlanta, and therefore denies those allegations. Further

responding, on information and belief, Defendant denies that the costs to

Georgia-based ALCs and PCHs with respect to (1) forms or software for creating

Medication Administration Records, (2) Medication Management, or (3)

Education and Skills Checks constitute a significant or meaningful proportion of

any Georgia-based ALC’s or PCH’s overall operating costs. Defendant also

denies that ALCs and PCHs have the same obligations with respect to

medication administration records, medication management or education and

skills checks for staff. Defendant denies any remaining allegations in Paragraph

100.

                                          54
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 55 of 179




A.    Mandatory Medication Records

      101.   Georgia law requires every assisted living community and personal

care home that assists residents with their medications or supervises residents

who self-administer their medications to maintain a daily medication

administration record, also known as a medication assistance record, or “MAR,”

for each resident. See O.C.G.A. § 31-7-12.2(g)(8) (in an assisted living community,

a “medication aide shall record in the medication administration record all

medications that the medication aide has personally administered to a resident”)

(emphasis added); Ga Comp. R. & Regs. 111-8-62-.20(5) (when a personal care

home “either provides assistance with, or supervision of self-administered

medications or health maintenance activities involving medications to residents,

the home must maintain a daily Medication Assistance Record (MAR) for each resident

receiving such service.”) (emphasis added).

      ANSWER: The allegations of Paragraph 101 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 101 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

                                         55
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 56 of 179




      102.   The MAR must document daily information relevant to each

resident’s prescriptions, including the date and time when the resident took or

refused medication, type and dosage, contact information of the healthcare

provider, allergies, errors, side effects, and adverse reactions. See Ga. Comp. R. &

Regs. 111-8-63-.20(9) (medications in assisted living communities); Ga. Comp. R.

& Regs. 111-8-62-.20(5) (medications in personal care homes).

      ANSWER: The allegations of Paragraph 102 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 102 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

      103.   The MAR is subject to inspection by the Georgia Department of

Community Health, and a failure to comply with MAR requirements can result

in a license suspension or revocation for an assisted living community or

personal care home. See Ga. Comp. R. & Regs. 111-8-63-.33 (assisted living

community); Ga. Comp. R. & Regs. 111-8-62-.33 (personal care homes).

      ANSWER: The allegations of Paragraph 103 are legal conclusions to

which no response is required. To the extent that a response is required,

                                         56
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 57 of 179




Defendant denies the allegations of Paragraph 103 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

      104.   Most assisted living communities and many personal care homes

now fulfill their legal obligation to maintain a MAR by purchasing software or

online services known as “eMAR”, an electronic version of the system.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 104, which relate to entities other

than Guardian Atlanta, and therefore denies the same. Further responding,

Defendant denies that any Georgia-based ALCs or PCHs “fulfill their legal

obligation to maintain a MAR” simply “by purchasing software or online

services known as ‘eMAR.’” Defendant specifically denies these allegations to

the extent they fuse the requirements for ALCs and PCHs. Defendant denies any

remaining allegations in Paragraph 104.

      105.   More and more facilities are turning to eMARs to satisfy their

medical records obligations.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 104, which relate to entities other

                                         57
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 58 of 179




than Guardian Atlanta. Defendant admits on information and belief that use of

eMAR has generally increased among Georgia-based ALCs and PCHs over time.

Defendant denies that simply obtaining an eMAR system “satisf[ies] their

medical records obligations.” Defendant specifically denies these allegations to

the extent they fuse the requirements for ALCs and PCHs. Defendant denies any

remaining allegations in Paragraph 105.

B.    Mandatory Medication Management

      106.   In addition to requiring assisted living communities and personal

care homes to maintain medication records, Georgia law also sets forth strict

requirements for those facilities to manage the medications administered to their

residents.

      ANSWER: The allegations of Paragraph 106 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 106 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

      1.     Medication Management Laws




                                         58
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 59 of 179




      107.   To protect the residents’ safety, Georgia law requires assisted living

communities and personal care homes to carefully manage the storage,

administration, and disposal of medications for their residents.

      ANSWER: The allegations of Paragraph 107 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 107 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

      108.   Specifically, Georgia law requires that assisted living communities

and personal care homes obtain new prescriptions from the pharmacy within 48

hours, store medications in a secure manner, keep medications in their original

packaging, and properly dispose of unused and expired medications in

accordance with federal guidelines. See Ga. Comp. R. & Regs. 111-8-63-.20(11)-

(12) (medication management in assisted living communities); Ga. Comp. R. &

Regs. 111-8-62-.20(7)-(8) (medication management in personal care homes).

      ANSWER: The allegations of Paragraph 108 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 108 to the extent they

                                         59
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 60 of 179




mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      2.     Special Duties For Assisted Living Communities

      109.   In addition to the requirements explained above, assisted living

communities also must satisfy additional requirements for proper medication

management under Georgia law. See O.C.G.A. § 31-7-12.2(10).

      ANSWER: The allegations of Paragraph 109 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 109 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      110.   Specifically, Georgia law states that an assisted living community

that utilizes medication aides “shall secure the services of a licensed pharmacist,” and

the pharmacist must perform the following duties:

      (A)    Perform a quarterly review of the drug regimen of each
             resident of the assisted living community and report any
             irregularities to the assisted living community administrator;

      (B)    Remove for proper disposal any drugs that are expired,
             discontinued, in a deteriorated condition, or where the resident
             for whom such drugs were ordered is no longer a resident;




                                           60
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 61 of 179




      (C)    Establish or review policies and procedures for safe and
             effective drug therapy, distribution, use, and control; and

      (D)    Monitor compliance with established policies and procedures
             for medication handling and storage.

See O.C.G.A. § 31-7-12.2(g)(10) (emphasis added).

      ANSWER: The allegations of Paragraph 110 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 110 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      111.   The assisted living communities’ legal obligation to hire a consultant

to perform these services at their facilities is separate and distinct from the

responsibilities of a pharmacy to perform safety checks and offer patient

counseling before dispensing medications to a patient. See, e.g., O.C.G.A. § 26-4-

5(13); O.C.G.A. § 26-4-85 (patient counseling).

      ANSWER: The allegations of Paragraph 111 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 111 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

                                           61
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 62 of 179




      112.   Whether or not assisted living communities select a preferred

institutional pharmacy, such as Guardian, the assisted living communities are

still required to pay for a pharmacist consultant to provide these important drug

regimen reviews.

      ANSWER: The allegations of Paragraph 112 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 112 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      113.   Compliance with all medication management requirements is

subject to inspection by the Georgia Department of Community Health, and a

failure to comply can result in a license suspension or revocation for an assisted

living community or personal care home. See Ga. Comp. R. & Regs. 111-8-63-.33

(assisted living community); Ga. Comp. R. & Regs. 111-8-62-.33 (personal care

homes).

      ANSWER: The allegations of Paragraph 113 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 113 to the extent they

mischaracterize the source’s language, meaning, or application and further states

                                           62
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 63 of 179




that the cited source speaks for itself. Defendant specifically denies these

allegations to the extent they fuse the requirements for ALCs and PCHs.

C.    Mandatory Staff Education and Skills Checks

      114.   Assisted living communities offering medication administration

services are also required to employ certified medication aides, at a minimum, to

administer medications. Ga. Comp. R. & Regs. 111-8-63-.20(4).

      ANSWER: The allegations of Paragraph 114 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 114 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      115.   In addition, assisted living communities must administer skills

competency checks of its certified medication aides. Ga. Comp. R. & Regs. 111-8-

63-.20(5)(b). Georgia regulations require the facilities to:

      Determine and document that the medication aides who have been
      certified for more than one year upon hiring, continue to have the
      knowledge and skills necessary to administer medications properly
      for the particular community. The community must use a skills
      competency checklist which meets the requirements contained in the
      standardized clinical skills competency checklist used to certify
      medication aides.

Id.

                                           63
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 64 of 179




       ANSWER: The allegations of Paragraph 115 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 115 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

       116.   Further, assisted living communities must complete annual

competency reviews of the certified medication aides. Georgia regulations

require the facilities to:

       Complete comprehensive clinical skills competency reviews for each
       certified medication aide utilizing the skills competency checklist at
       least, annually after hiring to determine that the aides continue to
       have the necessary skills to perform the medication tasks assigned
       competently. Such skills competency checklists must be administered
       by Georgia-licensed registered nurses, pharmacists or physicians,
       who indicate in writing that the tasks observed are being performed
       competently.

Ga. Comp. R. & Regs. 111-8-63-.20(5)(f).

       ANSWER: The allegations of Paragraph 116 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 116 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.


                                           64
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 65 of 179




      117.   If an assisted living community provides a certified medication aide

training program, they are required to:

      (a)    Utilize the state-approved medication aide training program
             ensuring that the training is administered by a Georgia-
             licensed registered nurse, pharmacist, or physician.

      (b)    Require the aide to demonstrate the requisite clinical skills to
             serve as a medication aide before a Georgia-licensed registered
             nurse, pharmacist or physician utilizing the standardized
             medication administration checklist developed by the
             Department.

      (c)    Prepare the aide to take the written competency examination to
             become a certified medication aide.

      (d)    Verify that the aide is in good standing on the Georgia certified
             nurse aide registry.

      (e)    Provide information to the aide on the registration and
             locations for taking the written competency examination.

      (f)    Provide the documentation to the Georgia Certified
             Medication Aide Registry that is necessary to complete the
             application for placement of the aide's name on the Georgia
             Certified Medication Aide Registry.

      (g)    Not permit the aide to administer medications independently
             unless the aide is listed on the Georgia certified medication
             aide registry in good standing.

Ga. Comp. R. & Regs. 111-8-63-.20(6).

      ANSWER: The allegations of Paragraph 117 are legal conclusions to

which no response is required. To the extent that a response is required,

                                          65
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 66 of 179




Defendant denies the allegations of Paragraph 117 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      118.   Even for unlicensed staff who are not certified medication aides but

who are providing assistance with or supervision of self-administration of

medications to capable residents, assisted living communities are required to

“provide and document medication training” and perform medication skills

competency determinations at the time of hire and at least annually thereafter.

Ga. Comp. R. & Regs. 111-8-63-.20(7)-(8).

      ANSWER: The allegations of Paragraph 118 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 118 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      119.   Personal care homes that provide assistance with or supervision of

self-administration of medications to capable residents must similarly “provide

and document medication training for the unlicensed staff” who are involved.

Ga. Comp. R. & Regs. 111-8-62-.20(3).




                                           66
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 67 of 179




      ANSWER: The allegations of Paragraph 119 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 119 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant specifically denies that the

requirements for PCHs are necessarily “similar[]” to those of ALCs.

      120.   Personal care homes must also perform skills competency

determinations of these unlicensed staff members at the time of hire and at least

annually thereafter. Ga. Comp. R. & Regs. 111-8-62-.20(4).

      ANSWER: The allegations of Paragraph 120 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 120 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

                     IX.    Defendants’ Pharmacy Operations

A.    The Home Office

      121.   Defendant Guardian Pharmacy is a private company that was

founded in 2004, and has its headquarters in Atlanta, Georgia.




                                           67
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 68 of 179




      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

      122.   Guardian Pharmacy owns and operates pharmacies in 37 locations

and 18 states in the United States.

      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

      123.   Guardian Pharmacy operates through “Partner Pharmacies,” that is,

local entities that are operated jointly by Guardian Pharmacy and a local

management team.

      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

      124.   Guardian Pharmacy is known as the “Home Office” within the

Guardian organization.

      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

                                       68
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 69 of 179




      125.   Guardian Pharmacy is the majority owner of its Partner Pharmacies;

as such, Guardian Pharmacy controls the operations of its Partner Pharmacies,

including Defendant Guardian Pharmacy of Atlanta.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 125, to the extent that they relate

to entities other than Guardian Atlanta. Defendant admits that Guardian

Pharmacy is the majority owner of Guardian Atlanta. Defendant denies that

Guardian Pharmacy controls its operations. Defendant notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

Defendant denies any remaining allegations of Paragraph 125.

      126.   Specifically, Guardian Pharmacy develops national and regional

sales strategies for the entire company, conducts training for all sales

representatives and other employees, and exerts control over the billing process,

contracting, finance and legal functions for the Partner Pharmacies.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 126, to the extent that they relate

to entities other than Guardian Atlanta. Defendant notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].




                                         69
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 70 of 179




Defendant denies any allegations of Paragraph 126 to the extent they are meant

to refer to Guardian Atlanta.

      127.   Guardian is the third-largest institutional pharmacy in the United

States, with over $550 million in annual revenues from filling more than 12

million prescriptions for over 100,000 residents of assisted living communities,

personal care homes, skilled nursing homes, and other facilities, many of whom

are beneficiaries of federal health care programs such as Medicare and TRICARE.

      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63]. To the

extent that “Guardian” in this paragraph is intended to refer to Guardian

Atlanta, Defendant denies the allegations of Paragraph 127.

      128.   Guardian packages the residents’ medications in special multi-dose

or unit-dose packaging to facilitate correct medication administration, delivers

the medications and supplies to facilities, and bills the residents and their

insurance plans (typically, Medicare) for the cost of prescription medications and

supplies. Additional service fees may be billed to the residents.

      ANSWER: Defendant generally admits that Guardian Atlanta packages

ALC and PCH residents’ medications in special multi-dose or unit-dose

                                         70
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 71 of 179




packaging to facilitate correct medication administration, delivers the

medications and supplies to ALCs and PCHs, and bills the residents and their

insurance plans for the cost of prescription medications and supplies. Defendant

admits that additional service fees may be billed to Guardian Atlanta’s patients.

Defendant denies any remaining allegations in Paragraph 128.

      129.   The executive team in the Home Office is focused on a growth and

profit strategy, that is, the officers of the company aggressively promote sales

growth to increase the number of residents under contract with Guardian, i.e.,

the number of patients who fill prescriptions with Guardian.

      ANSWER: This allegation does not relate to Defendant, and Defendant

has no obligation to respond to it. Defendant further notes that Guardian

Pharmacy’s LLC’s Motion to Dismiss [ECF 34] has been granted [ECF 63].

      130.   Guardian aggressively competes with other institutional pharmacies

and retail pharmacy chains such as CVS and Walgreens to fill prescriptions for

long-term care residents.

      ANSWER: Defendant admits that Guardian Atlanta competes with other

institutional and retail pharmacy chains to fill prescriptions for ALC and PCH

residents. Defendant denies any remaining allegations in Paragraph 130.




                                        71
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 72 of 179




      131.   While Guardian derives most of its sales revenues from residents

who fill prescriptions with Guardian, the company views the facilities where the

residents live as its true “customers.”

      ANSWER: Defendant admits that Guardian Atlanta derives most of its

sales revenues from filling its patients’ prescriptions and that its patients are

mostly residents of ALCs and PCHs. Defendant denies the remaining allegations

of Paragraph 131.

      132.   To gain access to residents, Guardian often negotiates agreements

with the owners and operators of the facilities. These agreements give Guardian

the status of being the “preferred pharmacy” for the residents, meaning the

owners and operators of the facilities steer their residents to Guardian for their

prescription medications and supplies.

      ANSWER: Defendant admits that Guardian Atlanta enters into

agreements with the owners and operators of ALCs and PCHs and that these

agreements often designate Guardian Atlanta as a “preferred provider.”

Defendant denies the remainder of the allegations contained in Paragraph 132.

      133.   While residents have the freedom to choose any pharmacy to fill

their prescriptions, the facility steers residents to choose the preferred pharmacy




                                          72
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 73 of 179




and to agree to use the particular method for packaging medications that the

facility finds most convenient.

      ANSWER: Defendant admits that residents of ALCs and PCHs have the

freedom to choose any pharmacy to fill their prescriptions and that this freedom

remains regardless of whether an ALC or PCH enters into a contract with a

pharmacy or designates a “preferred” pharmacy. Defendant further admits,

upon information and belief, that to promote uniformity and safe administration

of medications, some ALCs and PCHs recommend their residents to use a

“preferred” pharmacy. Defendant further admits, upon information and belief,

that to promote uniformity and safe administration of medications, some ALCs

and PCHs encourage residents to use the facility’s preferred method for

packaging regardless of whether the resident chooses to use the “preferred”

pharmacy. Defendant denies the remaining allegations of Paragraph 133.

      134.   Once a preferred pharmacy is selected, most residents of the assisted

living community or personal care home use that pharmacy. The percentage of

residents who use the preferred pharmacy is known as the “adoption rate.”

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in Paragraph 134, to the extent they relate to

entities other than Guardian Atlanta. Defendant admits that the percentage of

                                        73
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 74 of 179




ALC or PCH residents who choose to use Guardian Atlanta is referred to by

Guardian Atlanta as the “adoption rate.” Defendant further states that Guardian

Atlanta’s adoption rate for any particular Community depends on the

Community, the needs of each individual resident, and the ability of Guardian

Atlanta to meet those needs, among other factors. Designation as a “preferred”

pharmacy does not necessarily result in a high adoption rate, particularly in

Georgia-based ALCs and PCHs, where residents are free to choose any

pharmacy, including retail pharmacies. Defendant denies any remaining

allegations of Paragraph 134.

      135.   Guardian’s adoption rate averages about 80%, meaning 80% of the

residents of an assisted living community or personal care home under a

“preferred” pharmacy contract with Guardian will select Guardian as their

pharmacy to fill medications.

      ANSWER: Responding to Paragraph 135, Defendant states that Guardian

Atlanta’s adoption rate varies widely from Community-to-Community and from

time-to-time. Defendant further states that the adoption rate is dependent upon

the personal decision of each resident who has the freedom to choose any

pharmacy. Defendant denies any remaining allegations of Paragraph 135.




                                        74
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 75 of 179




      136.   Because most residents consistently fill five to seven prescription

drug orders each month, securing a “preferred” pharmacy agreement means

Guardian lands a substantial and reliable revenue stream from Medicare and

TRICARE as it fills thousands of drug orders generated annually by a typical

facility. Therefore, Guardian fiercely competes for this business.

      ANSWER: Defendant denies the allegations of Paragraph 136.

      137.   Once selected as the “preferred” pharmacy, Guardian also enters

into agreements with individual residents, allowing Guardian to fill and

dispense medications and supplies prescribed by the residents’ healthcare

providers, to bill the resident for his or her share of the costs, and to file

insurance claims for the resident, who assigns his or her prescription drug

benefits to Guardian, allowing it to be paid directly by insurers (typically,

Medicare).

      ANSWER: Defendant admits that, before Guardian Atlanta fills and

dispenses medications and supplies prescribed by a resident’s healthcare

providers, or bills the resident for his or her share of the costs, or files insurance

claims for the resident, Guardian Atlanta enters into an agreement directly with

that resident, and that resident becomes a direct patient of Guardian Atlanta.

Defendant admits that Guardian Atlanta enters into such individual agreements

                                           75
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 76 of 179




with individual residents regardless of whether the resident’s Community has

designated Guardian Atlanta a “preferred” pharmacy. Defendant further states

that residents of Georgia-based Communities have a right to choose any

pharmacy and are not required to become a patient of a “preferred” pharmacy.

Defendant admits that, in the agreement between Guardian Atlanta and an

individual patient choosing to use Guardian Atlanta, the patient typically assigns

his or her prescription drug benefits to Guardian Atlanta, allowing Guardian

Atlanta to be paid directly by insurers, including Medicare Part D. Defendant

denies any remaining allegations of Paragraph 137.

B.    Guardian Pharmacy of Atlanta

      138.   Guardian Pharmacy is a majority owner of Defendant Guardian

Pharmacy of Atlanta, one of the largest “Partner Pharmacies” owned by

Guardian.

      ANSWER: Defendant admits the allegations of Paragraph 138.

      139.   Guardian Pharmacy controls the overall operations and strategic

direction of Guardian Pharmacy of Atlanta.

      ANSWER: Defendant denies the allegations of Paragraph 139.

      140.   Guardian Pharmacy of Atlanta provides institutional pharmacy

services to approximately 3,800 residents of assisted living communities and

                                       76
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 77 of 179




personal care homes in the northern half of the State of Georgia, including the

Atlanta metropolitan area. The number of residents under contract with

Guardian fluctuates from month to month.

      ANSWER: Defendant admits the allegations of Paragraph 140.

      141.   Guardian Pharmacy of Atlanta generates over $17 million in annual

revenues by filling prescriptions and performing ancillary services for residents

of assisted living communities and personal care homes, most of whom are

Medicare or TRICARE beneficiaries.

      ANSWER: Defendant admits the allegations of Paragraph 141.

C.    Guardian’s Acquisition of Collier’s

      142.   In 2017, Guardian Pharmacy of Atlanta significantly expanded its

size by acquiring Collier’s Personal Care Pharmacy, which Relator co-owned,

and thereby adding approximately 1,700 new residents to its pharmacy service.

      ANSWER: Defendant admits that, in 2017, Guardian Atlanta acquired

Collier’s Personal Care Pharmacy, which Relator co-owned. Defendant admits

that some of Collier’s patients became Guardian Atlanta’s patients after the

acquisition. Defendant denies the remaining allegations of Paragraph 142.




                                        77
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 78 of 179




      143.   As part of the transaction, Relator was contracted by Guardian

Pharmacy of Atlanta as an account management consultant because of his

industry knowledge and success with Collier’s pharmacy.

      ANSWER: Defendant admits the allegations of Paragraph 143.

      144.   Relator agreed to a two-year contract with Guardian Pharmacy of

Atlanta beginning on January 23, 2017.

      ANSWER: Defendant admits the allegations of Paragraph 144.

      145.   The transition of these residents from Collier’s to Guardian was not

automatic. Instead, Guardian transitioned these residents over time until

October 2017. During the transition, Guardian relied on Collier’s to continue to

service these customers by packaging and delivering their medications, although

the claims were submitted to federal health care programs under Guardian’s

name and provider number.

      ANSWER: Defendant admits that the transition of Collier’s patients to

Guardian Atlanta was not automatic in the sense that patients transferred

immediately upon the acquisition of Collier’s. The State of Georgia Drugs and

Narcotics Agency recommended that the State Board of Pharmacy issue the

permit by letter dated January 23, 2017. At some point after that date, Guardian

Atlanta began submitting claims for services and medications provided by

                                         78
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 79 of 179




Guardian Atlanta at this pharmacy location. Defendant denies the remaining

allegations of Paragraph 145.

      146.   Relator, therefore, continued to have first-hand knowledge of these

customers and claims submitted to federal health care programs on their behalf

following the Collier’s acquisition.

      ANSWER: Defendant denies the allegations of Paragraph 146.

      147.   Based on Relator’s observations, he estimates that Guardian

Pharmacy of Atlanta is now the “preferred pharmacy” for approximately 40

assisted living communities and 65 personal care homes.

      ANSWER: Defendant denies the allegations in Paragraph 147.

                       X.     Guardian’s Kickback Scheme

      148.   While working for Guardian, Relator learned that rather than

differentiating itself based on the quality of services it provided, Guardian, under

the direction of President Matthew Hopp, who had a personal ownership

interest in Defendant Guardian Pharmacy of Atlanta LLC, instead offered and

continues to offer illegal inducements to attract or retain its customers.

      ANSWER: Defendant denies the allegations of Paragraph 148.

      149.   Providing illegal inducements was business as usual for Guardian

and Mr. Hopp. In fact, when Guardian finally decided in early 2018 to adopt fees

                                         79
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 80 of 179




for certain services, Mr. Hopp unequivocally stated, “[W]e have to be VERY

careful not to price ourselves out of the market.”

      ANSWER: Defendant denies the first sentence of Paragraph 149.

Defendant states that, to the extent the remaining allegations of Paragraph 149

reference a document, the referenced document speaks for itself. Defendant

denies the remaining allegations of Paragraph 149, including to the extent that

the allegations mischaracterize the document, its meaning, or its relevance.

      150.   Specifically, Relator learned that Guardian was not charging fees for

consulting services (also known at Guardian as “audits”) provided by

Guardian’s pharmacists and nurses for the facilities it served, in violation of the

Anti-Kickback Statute.

      ANSWER: Defendant denies the allegations of Paragraph 150.

      151.   Relator’s subsequent observations also revealed that Guardian was

providing free education and skills checks for staff at many of Guardian’s

customers, as well as free installation of electronic medication administration

records systems (eMARs) for all assisted living communities and personal care

homes that selected Guardian as their preferred pharmacy.

      ANSWER: Defendant admits that, from approximately 2017 to 2018,

Guardian Atlanta allowed staff of “host Communities” and Communities that

                                         80
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 81 of 179




were new to Guardian Atlanta or newly licensed as ALCs to attend scheduled

certified medication aide (CMA) or proxy caregiver classes at no charge. In lieu

of paying for staff to attend the class, host Communities provided space for the

classes and provided food and refreshments for attendees (which included staff

from other Communities). New Communities to Guardian Atlanta and newly-

licensed ALCs were allowed to send a limited number of staff to attend classes at

no charge in order to demonstrate the value of the classes and generate future

paid training opportunities for Guardian Atlanta. Defendant denies any

remaining allegations of Paragraph 151.

      152.   Relator learned that Guardian, in some instances, also did not charge

a monthly subscription fee for ongoing access to the eMAR system, again in

violation of the Anti-Kickback Statute.

      ANSWER: Defendant denies the allegations of Paragraph 152.

      153.   Guardian offers and provides such services to its customers for free,

or below FMV, in order to obtain and retain the coveted status of “preferred”

pharmacy from owners and operators of the facilities so Guardian can bill federal

healthcare programs for the residents’ prescription drug medications.

      ANSWER: Defendant denies the allegations of Paragraph 153.




                                          81
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 82 of 179




      154.   Guardian’s free services relieve its contracted facilities of the costs

they otherwise would incur to comply with Georgia law requirements.

      ANSWER: Defendant denies the allegations of Paragraph 154.

      155.   Performing such services is not necessary for Guardian to fulfill its

role as a pharmacy dispensing prescription medications and supplies to

residents; the services are offered as a benefit and inducement to the facilities

who thereby avoid the costs of procuring those services on the open market.

      ANSWER: Defendant denies the allegations of Paragraph 155.

      156.   Upon information and belief, Guardian’s practice of providing the

illegal inducements described herein began at least as early as late 2014, and they

continue through the present.

      ANSWER: Defendant denies the allegations of Paragraph 156.

A.    Free or Below FMV Medication Management

      157.   Guardian of Atlanta maintains a “Consulting Department” that

employs two pharmacists and two pharmacy nurses whose sole responsibilities

are to conduct pharmacy consulting services, education, and skills checks, which

assisted living communities and personal care homes are required by Georgia

law to perform.




                                          82
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 83 of 179




       ANSWER: Defendant admits that Guardian Atlanta maintains a

Consulting Department that has, at times, employed two pharmacists and two

pharmacy nurses. Defendant admits that the Consulting Department’s

responsibilities include conducting pharmacy consulting services, education, and

skills checks. Defendant denies the remaining allegations of Paragraph 157.

       158.   For assisted living communities, Guardian’s Consulting Department

assigns one of its employed, licensed pharmacists to perform drug regimen

reviews and other services at the home. See O.C.G.A. § 31-7-12.2(g)(10).

Specifically, a Guardian consulting pharmacist on a quarterly basis reviews the

medication administration record and stored medication as to each resident who

uses Guardian as his or her pharmacy.

       ANSWER: Defendant admits that, for assisted living communities,

Guardian Atlanta’s Consulting Department assigns one of its employed, licensed

pharmacists to perform drug regimen reviews and other services to Guardian

Atlanta’s patients at the ALC. Defendant admits that a Guardian Atlanta

consulting pharmacist on a quarterly basis reviews the medication

administration record and stored medication as to each resident who is a patient

of Guardian Atlanta. Defendant denies the remaining allegations of Paragraph

158.

                                        83
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 84 of 179




      159.   For residents receiving assistance with medication administration in

personal care homes, Georgia law does not specify that a pharmacist must

perform the medication management duties required by law. Therefore,

Guardian’s Consulting Department assigns one of its employed pharmacy nurses

to each personal care home to “audit” medication records and medication

storage carts and to review the facility’s compliance with the storage and

disposal requirements of Georgia law. See Ga. Comp. R. & Regs. 111-8-62-.20(7)-

(8). These services are of value to the personal care home as they alleviate the

facility’s responsibilities for medication management.

      ANSWER: The allegations of the first sentence of Paragraph 159 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies these allegations to the extent they mischaracterize

applicable law. Defendant admits that Guardian Atlanta’s Consulting

Department assigns one of its employed pharmacy nurses to “audit” medication

records and medication storage carts and to ensure proper storage and disposal

of medications for Guardian Atlanta’s patients residing in PCHs. Defendant

denies the remaining allegations of Paragraph 159.

      160.   Guardian’s consulting pharmacists and nurses neither dispense

medications, nor counsel individual patients. They rarely if ever interact with

                                         84
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 85 of 179




residents of senior living facilities. Rather, they visit each facility to consult with

the operator or staff about drug management, record-keeping, storage, and

disposal by the facility. The consultants inspect medication administration

records to determine if the facility gave the correct drugs to residents at

appropriate intervals, they review medication carts where drugs are centrally

stored at the facility, and they look for expired drugs in stock at the facility.

      ANSWER: Defendant denies the allegations in the first two sentences of

Paragraph 160. Defendant admits that its consulting pharmacists or nurses visit

facilities to consult with the operator or staff about drug management, record-

keeping, storage, and disposal for Guardian Atlanta’s patients. Defendant admits

that its consultants inspect medication administration records for Guardian

Atlanta patients to determine if the facility gave the correct drugs at appropriate

intervals, review medication carts where drugs are centrally stored, and look for

expired drugs for Guardian Atlanta patients. Defendants deny any remaining

allegations in Paragraph 160.

      161.   Proper medication management and administration are legal

responsibilities of each senior living facility that offers medication services. As a

pharmacy, Guardian is not required by law to advise facilities on how they

manage medications for their residents.

                                           85
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 86 of 179




       ANSWER: The allegations of Paragraph 161 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies these allegations to the extent they mischaracterize applicable

law.

       162.   In contrast to consulting services, Georgia law imposes separate

duties on pharmacists with respect to dispensing medications. Before dispensing

a drug, for example, a pharmacist must offer patient counseling about drug

safety and possible adverse reactions. See O.C.G.A. § 26-4-85. Patient counseling

generally takes the form of an information sheet provided to the patient; the

pharmacist does not charge for patient counseling. The mandatory duties of a

dispensing pharmacist are not at issue in this Complaint.

       ANSWER: The allegations of the first two sentences of Paragraph 162 are

legal conclusions to which no response is required. To the extent that a response

is required, Defendant denies these allegations to the extent they mischaracterize

the source’s language, meaning, or application and further states that the cited

source speaks for itself. Defendant lacks sufficient information or knowledge to

admit or deny the allegations contained in the third sentence of Paragraph 162, to

the extent that they relate to entities other than Guardian Atlanta. Defendant

denies the allegations of the third sentence of Paragraph 162 as they relate to

                                         86
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 87 of 179




Guardian Atlanta. The allegations in the fourth sentence of Paragraph 162 are a

characterization of the Complaint to which no response is required.

      163.   Guardian’s consulting services, by contrast, take place onsite at

residential facilities, after drug orders have already been filled, and they are

provided to the facilities to assist them in fulfilling their duties regarding proper

drug administration to residents, drug management and storage, and drug

disposal.

      ANSWER: Defendant admits that Guardian Atlanta’s consulting services

take place, in part, onsite at ALCs and PCHs for the benefit of its own patients

whose drug orders have been filled. Defendant denies the remaining allegations

of Paragraph 163.

      164.   Customarily, consulting pharmacists bill facilities for their services.

However, Guardian’s Consulting Department offers free or below FMV

consulting and other services at least one purpose of which is as an inducement

to generate referrals for prescription drug orders.

      ANSWER: Defendant denies the allegations of Paragraph 164.

      1.     “Discounted Monthly Fee”

      165.   Guardian did not always provide its consulting services for free or

below FMV to assisted living communities and personal care homes.

                                         87
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 88 of 179




      ANSWER: Defendant denies providing consulting services for free or

below FMV to ALCs or PCHs. Defendant denies any remaining allegations of

Paragraph 165.

      166.   In or before 2014, according to a presentation made by Guardian to

an assisted living community, Guardian charged assisted living communities a

“[d]iscounted [m]onthly fee” for the following consulting services:

            Medication Cart Inspection
            Resident Chart Review (Random Selection)
            In-service from list of selected topics (Nursing CE/hour)
            Individual Drug Regimen Review per 10 residents
            Medication Record (MAR)/Documentation Review
            Modified Mock Survey / Report
            Destruction of Discontinued Medications
            Face to Face Team Review of findings / offering of options

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 166 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 166, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      167.   In 2017, Relator learned that Guardian stopped charging these

monthly fees beginning in 2014. In its reckless pursuit of profit, Guardian began

offering consulting services to assisted living communities and personal care


                                        88
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 89 of 179




homes for free or below FMV as an illegal inducement to the facilities to obtain

or retain their residents’ prescription drug business.

      ANSWER: Defendant denies the allegations of Paragraph 167.

      2.     “Marketing Points to Remember”

      168.   On January 12, 2018, Lori Newcomb, a Guardian pharmacist

consultant and the manager of the Consulting Department, openly discussed this

scheme in an email to senior Guardian employees including President Mathew

Hopp, the Director of Pharmacy Operations Tim Williams, Relator, and others.

While announcing that Guardian was changing its policy and starting to charge

for education and skills checks, Ms. Newcomb made clear that Guardian would

continue to provide free or below FMV consulting services to its customers.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 168 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 168, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      169.   Describing this as a “[m]arketing point to remember,” she wrote,

assisted living (“AL”) communities “get high quality consulting for free every

quarter, even though this is required by AL rules.” (Emphasis added). As to

                                         89
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 90 of 179




personal care homes (“PCH”), she continued, “PCH buildings get high quality

consulting for free every quarter, even though not required by the rules.”

(Emphasis added).

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 169 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 169, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      170.   She then announced that Guardian would begin charging “only” for

“class room training and skills checks” for both assisted living communities and

personal care homes.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 170 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 170, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      171.   She described this as “an important, but difficult change to make”

and noted that they would “most likely get some negative feedback from our

clients.” She continued:

                                        90
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 91 of 179




      However, with the rules as they are in GA for AL and PCH, we can
      no longer afford to give everything away for free. The old adage that
      ‘you get what you pay for’ is true. We provide the best consulting in
      the state as far as I am concerned. Matt has to pay us to do our jobs.
      We cannot continue to give everything away for free. Plus, the
      consulting team is worn out. We need more help. Matt can’t get us
      more help unless we generate some income. We already have more
      consultants per beds than anyone else at Guardian.

      (Emphasis added).

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 171 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 171, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      172.   Ms. Newcomb ended the email acknowledging that facilities may

want to stop using Guardian as their preferred pharmacy if they no longer

received free or below FMV services: “Don’t make a big deal about the changes.

Just make them aware of consultant changes and charges when they ask.

Immediately give feedback to Matt if you get resistance or threats to leave.”

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 172 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 172, including to the


                                        91
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 92 of 179




extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      3.     “Black Hole”

      173.   One month later in February 2018, Mr. Hopp and Ms. Newcomb

continued this discussion of Guardian’s improper scheme. In an email, Ms.

Newcomb described the Consulting Department as a “black hole” for revenue

purposes and summarized a plan to generate revenue for the Department.

      ANSWER: Defendant denies the allegations of the first sentence of

Paragraph 173. Defendant states that, to the extent the remaining allegations of

Paragraph 173 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 173, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      174.   Ms. Newcomb said the new fees would “make the Consulting

Department a Revenue GENERATING department rather than a black hole.” She

also explained the new fees by saying Guardian cannot justify how great its

consulting services are “IF WE ARE GIVING ALL OF OUR SERVICE AWAY

FOR FREE!”




                                        92
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 93 of 179




      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 174 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 174, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      175.   Despite the announced changes, the “Consulting, Training, and

Skills Fee Schedule” circulated by Ms. Newcomb with her emails identified new

charges only for educational services and skills checks performed by the

Consulting Department.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 175 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 175, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      176.   As for consulting services, the Fee Schedule notes that fees now may

be “negotiated” for “premium” consulting packages including education services

“IF communities would like to pay for all-inclusive service.”

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 176 reference a document, the referenced document speaks for itself.

                                        93
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 94 of 179




Defendant denies the remaining allegations of Paragraph 176, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      177.   But the new Fee Schedule maintained Guardian’s policy that “basic

consulting services per quarter” are performed for “No charge” for those

facilities and residents who select Guardian as their pharmacy.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 177 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 177, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      178.   In response to the new fee schedule, Guardian’s leadership

expressed concern that new fees might reduce their “leverage” to get more

residents to choose Guardian over competitors. Specifically, Ms. Newcomb listed

a new $20 charge to perform consulting for residents who had not selected

Guardian as their pharmacy. Tim Williams, the Director of Pharmacy

Operations, replied, “This worries me a little in that if we start consulting for

non-guardian residents, that takes away our leverage to increase penetration in

the community.”

                                         94
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 95 of 179




      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 178 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 178, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      179.   Mr. Hopp also replied:

      Just keep in mind we’re not trying to trap them into fees. The
      $20/person was something some of the communities agreed to. I
      would not want to start charging communities when they didn’t
      agree to anything, BUT if we’re doing extra work for trade-elsewhere
      and the community agrees that’s fine.

      I’m excited to be getting fee[s] for these items but we have to be VERY
      careful not to price ourselves out of the market. We know our competitors
      will do a lot of this for free, and if they can save money elsewhere they’ll
      have incentive to change. So let’s just make sure we keep our relationships
      strong and focus on our service levels in the pharmacy.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 179 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 179, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.




                                        95
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 96 of 179




      180.   Upon information and belief, the salaries and benefits for two

pharmacists and two nurses who staff Guardian’s Consulting Department

amount to approximately $350,000 a year.

      ANSWER: Defendant admits the allegations of Paragraph 180.

      181.   The pharmacy consulting services that Guardian delivers for “no

charge” take approximately 10 minutes onsite from start to finish, per resident

per quarter. The pharmacist or nurse also incurs travel time to and from the

facility, disposes of expired or unnecessary medications, and prepares a detailed

electronic report for the facility addressing each resident’s medication history,

findings, and recommendations.

      ANSWER: Defendant admits that the pharmacist or nurse incurs travel

time to and from facilities where they provide consulting services to Guardian

Atlanta’s patients and that they sometimes dispose of expired or unnecessary

medications for Guardian Atlanta’s patients, and prepare a report addressing

medication history, findings, and recommendations for Guardian Atlanta’s

patients. Defendant denies the remaining allegations of Paragraph 181.

      182.   To conduct pharmacy consulting services for all of Guardian’s

approximately 3,800 residents in North Georgia on a quarterly basis, the




                                         96
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 97 of 179




Consulting Department devotes about 2,500 hours per year by its pharmacists

and nurses to consulting activities for its customers.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations of Paragraph 182, and therefore denies the same.

      183.   As defined by Ms. Newcomb, Guardian’s Consulting Department is

a “black hole” for revenue purposes because it does not bill for most of the

pharmacy consulting services furnished to assisted living communities and

personal care homes.

      ANSWER: Defendant denies the allegations of Paragraph 183.

      184.   Receiving free or below FMV pharmacy consulting services as a

kickback from Guardian, instead of having to hire its own pharmacist or nurse to

perform these services, holds great appeal for any assisted living community or

personal care home that is trying to reduce the costs charged to residents while

still complying with the facility’s legal requirements under Georgia law for safe

medication management.

      ANSWER: Defendant denies the allegations of Paragraph 184.

      185.   On September 4, 2018, following the implementation of these

changes for non-Guardian residents and education classes, Ms. Newcomb stated

on a sales team teleconference that she had sent out her first invoice to a facility

                                         97
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 98 of 179




for certain fees. She expressed excitement that her efforts to make her Consulting

Department a revenue-generating part of the business were having success. Her

message was clear – until then, Guardian had not been charging for many of the

services her Department provided to Guardian’s customers.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny the allegations contained in the first two sentences of Paragraph 185, and

therefore denies the same. Defendant denies the remaining allegations of

Paragraph 185.

      186.   Ms. Newcomb has worked at Guardian since approximately

September 2014.

      ANSWER: Defendant admits the allegations of Paragraph 186.

      4.     National Sales Meeting

      187.   These emails were not the first time Relator heard Guardian

executives discuss providing consulting services for free or below FMV.

      ANSWER: Defendant denies the allegations of Paragraph 187. Defendant

further denies that Guardian executives discussed providing consulting services

for free or below FMV.

      188.   In fact, shortly following the Collier’s acquisition, Relator attended

Guardian’s national sales meeting in Atlanta on March 23 – 24, 2017. The meeting

                                         98
          Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 99 of 179




was attended by virtually all senior executives and sales representatives

employed by Guardian.

          ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

          189.   At the meeting, Relator observed a compliance presentation by Bob

Weir, Vice President, Operations & Regulatory Support, for Guardian Pharmacy.

Mr. Weir joined Guardian in 2015, and previously held senior management

positions with Omnicare and other institutional pharmacies.

          ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

          190.   Mr. Weir discussed pharmacy consulting services in his

presentation. He observed that the process of performing a medication audit can

take 6 minutes or longer for each resident. In a tongue-in-cheek manner, Mr.

Weir then asked, “Now everyone is charging for this, right?,” or words to that

effect.

                                           99
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 100 of 179




      ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

      191.   Mr. Weir’s demeanor suggested to Relator, and apparently to the

rest of the sales force, that his question was rhetorical, for no one in the audience

was heard to respond. Mr. Weir said nothing more about billing customers for

audits during his presentation.

      ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

      192.   During the meeting, around the time of Mr. Weir’s presentation,

Relator saw Kendall Forbes, Executive Vice President for Sales & Operations of

Guardian Pharmacy, in the audience. Relator publicly addressed Mr. Forbes

before the audience and stated that federal guidelines require pharmacies to

charge for audits.

      ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

                                         100
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 101 of 179




Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

      193.   Mr. Forbes acknowledged Relator’s remark but made no public

comment about the Company’s practice of not charging for audits.

      ANSWER: Defendant states that Guardian Pharmacy, LLC’s Motion to

Dismiss [ECF 32] was granted [ECF 63]. As this Paragraph does not relate to

Defendant, no response is required. To the extent that any allegations in this

Paragraph are directed at Defendant, they are denied.

      5.     “Confidential Pricing Terms”

      194.   Relator learned that in some instances the unlawful kickbacks were

even memorialized in Guardian’s written contracts with assisted living

communities and personal care homes, despite language in the contracts

prohibiting such inducements.

      ANSWER: Defendant denies the allegations in Paragraph 194.

      195.   Guardian’s Home Office pressured Mr. Hopp and others to

memorialize the agreements with the assisted living communities and personal

care homes in written contracts.

      ANSWER: Defendant admits that Guardian’s Home Office encouraged

the use of written agreements with ALCs and PCHs

                                       101
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 102 of 179




      .

      196.   Shortly after Mr. Heller started working with Guardian, he

questioned the necessity of asking customers to sign “preferred pharmacy”

contracts, something that Collier’s pharmacy had not typically done.

      ANSWER: Defendant admits that shortly after Mr. Heller started working

with Guardian Atlanta, he questioned the necessity of asking customers to sign

written contracts. Defendant admits upon information and belief that Collier’s

Pharmacy did not enter into written contracts with Communities. Upon

information and belief, Collier’s had entered oral contracts with Communities

designating Collier’s the preferred pharmacy. Defendant denies any remaining

allegations in Paragraph 196.

      197.   In response, Mr. Hopp printed out and gave to Relator an undated,

blank contract called a “Pharmaceutical Products and Services Agreement,”

which purported to designate Guardian as the preferred pharmacy for a facility.

The Agreement provided that the “Operator” of the facility would use “best

efforts” to support Guardian’s provision of pharmacy services to the residents of

the facility. Mr. Hopp instructed Relator to review the draft contract and become

familiar with it.




                                       102
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 103 of 179




      ANSWER: Defendant admits that Mr. Hopp printed out and gave to

Relator an undated, blank contract called a “Pharmaceutical Products and

Services Agreement,” which designated Guardian Atlanta as the preferred

provider for a facility. The draft agreement provided that the “Operator” of the

facility would use “best efforts” to support Guardian Atlanta’s provision of

pharmacy services to the residents of the facility. Defendant admits Mr. Hopp

instructed Relator to review the draft contract and become familiar with it.

Defendant denies the remaining allegations of Paragraph 197.

      198.   To his astonishment, Relator observed that the contract contained

“Confidential Pricing Terms” which stated that “Pharmacy Consulting Services”

would be provided “Quarterly at no charge.”

      ANSWER: Defendant admits that the contract’s “Confidential Pricing

Terms” stated that “Pharmacy Consulting Services,” meaning quarterly

medication management services provided by Guardian Atlanta to its own

patients (not all Community residents), would be provided “Quarterly at no

charge.” Defendant further states that Guardian Atlanta patients are typically

charged a separate fee that more than covers these services. Defendant further

states upon information and belief that other local pharmacies, including

Collier’s and Relator’s current pharmacy employer Gayco Healthcare, do not

                                       103
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 104 of 179




charge Communities for providing quarterly medication management services to

their own patients. Defendant denies that Relator expressed any “astonishment”

by this provision to anyone at Guardian Pharmacy or Guardian Atlanta. To the

contrary, Relator complained that Guardian Atlanta’s charges were too high

relative to what Relator had charged at Collier’s. Defendant denies any

remaining allegations of Paragraph 198.

      199.   An Exhibit to the contract also stated that Guardian would “provide

pharmacy consulting services in conjunction with Operator’s duties under

applicable law.”

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 199 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 199, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      6.     Negotiations with Magnolia Senior Living

      200.   Relator later observed similar terms in a contract Guardian used to

memorialize its relationship with Magnolia Senior Living, a 73-bed personal care

home located at 89 Ozora Road, Loganville, Georgia 30052.




                                       104
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 105 of 179




      ANSWER: Defendant admits that Guardian Atlanta entered into a

contract with Magnolia Senior Living and state that the contract speaks for itself.

Defendant denies the remaining allegations of Paragraph 200, including to the

extent that the allegations mischaracterize the contract, its meaning, or its

relevance.

      201.   Magnolia Senior Living was previously a client of Collier’s, so

Relator has firsthand knowledge of the claims submitted by Magnolia Senior

Living prior to and after the transition to Guardian. When they were a client of

Collier’s, Magnolia Senior Living used a multi-dose blister packaging system for

its residents’ medications called Medicine-on-Time.

      ANSWER: Defendant admits that Magnolia Senior Living was previously

a client of Collier’s. Defendant lacks sufficient information or knowledge

regarding whether Relator has firsthand knowledge of claims submitted prior to

the transition to Guardian Atlanta, and therefore denies the same. Defendant

admits, upon information and belief, that when Magnolia Senior Living was a

client of Collier’s, Magnolia Senior Living used a multi-dose blister packaging

system for its residents’ medications called Medicine-on-Time. Defendant denies

the remaining allegations of Paragraph 201.




                                         105
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 106 of 179




       202.   Prior to Relator’s arrival at Guardian, Mr. Hopp had spent

approximately $250,000 purchasing a different medication packaging system

called “strip” packaging from a company named TCGRx. Guardian uses this

expensive machine to package the medications it provides to its patients at the

facilities.

       ANSWER: Defendant admits that before Relator’s arrival at Guardian

Atlanta, Guardian Atlanta spent approximately $250,000 to purchase a

medication packaging system called “strip” packaging from a company named

TCGRx. Defendant admits that Guardian Atlanta uses this machine to package

the medications it provides to its patients at Communities that choose to receive

“strip” packaging. Defendant further states that “strip” packaging is far less

labor-intensive and less costly to Guardian Atlanta than other packaging,

including the “medicine-on-time” packaging that Collier’s had used with many

of its Communities. Accordingly, convincing Communities to switch from

“medicine-on-time” packaging to “strip” packaging allowed Guardian Atlanta to

reduce fees to its patients at those Communities or, alternatively, to deliver

additional services to these patients for the same fee that Collier’s had charged.

Defendant denies any remaining allegations in Paragraph 202.




                                        106
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 107 of 179




      203.   Mr. Hopp wanted Relator to secure the prescription business at

Magnolia Senior Living and to convince the facility to switch to its strip

packaging system.

      ANSWER: Defendant admits the allegations of Paragraph 203.

      204.   Mr. Hopp provided a “Pharmaceutical Products and Services

Agreement” for Relator to give to Magnolia Senior Living.

      ANSWER: Defendant admits the allegations of Paragraph 204.

      205.   The proposed contract likewise contained “Confidential Pricing

Terms,” and it too stated that “Pharmacy Consulting Services” would be

provided to the facility by Guardian “Quarterly at no charge.”

      ANSWER: Defendant admits that the proposed contract contained

“Confidential Pricing Terms” and stated that “Pharmacy Consulting Services,”

meaning quarterly medication management services provided by Guardian

Atlanta to its own patients (not all Community residents), would be provided to

the Community by Guardian Atlanta “Quarterly at no charge.” Defendant

further states that the proposed contract required patients selecting Guardian

Atlanta to pay a $10 per month fee that more than covered all services provided

by Guardian Atlanta, including the quarterly medication management services.

Defendant further states that the $10 per month fee was greater that the fees that

                                        107
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 108 of 179




had been charged by Collier’s, and that were charged by Guardian Atlanta’s

competitors, for the same services. Defendant further states that Relator did not

voice any concern or objection to anyone at Guardian Atlanta regarding this

proposed contract. Defendant denies any remaining allegations of Paragraph

205.

       206.   In contrast to these free pharmacy consulting services, the pricing

terms in the Magnolia Senior Living contract (unlike the blank one that Relator

had observed) also stated that “Additional Consulting” would be billed at $65 an

hour for a pharmacist and $55 an hour for a nurse, demonstrating the fair market

value of these services to the facilities.

       ANSWER: Defendant admits that the pricing terms in the proposed

Magnolia Senior Living contract stated that “Additional Consulting” would be

billed at $65 an hour for a pharmacist and $55 an hour for a nurse. Defendant

denies the remaining allegations of Paragraph 206.

       207.   Further, in the fine print, the Magnolia Senior Living contract

included additional contractual language that expressly prohibited Guardian

from engaging in the very kickback scheme it was perpetrating.

       ANSWER: Defendant denies the allegations of Paragraph 207.




                                             108
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 109 of 179




      208.   In “Exhibit A – Pharmacy Consulting Services,” Guardian agreed to

“provide pharmacy consulting services in conjunction with Operator’s duties

under applicable law.” The contract continues, “Such duties may include, as

applicable, monthly inspections of each Facility’s nursing stations, the drug

storage area, and medical records to monitor compliance with pharmacy policies

and procedures and state and federal regulations; the provision of a written

report regarding the inspections and on the results of the drug regimen review,

noting any irregularities or other areas of concern.”

      ANSWER: Defendant states that the contract speaks for itself. Defendant

denies any allegations inconsistent with the terms of the contract.

      209.   The contract further states, “Pharmacy will provide up to two in-

service programs annually at no additional cost to Operator, specifically for

Operator’s nursing staff in order to meet all regulatory requirements, related to

pharmacy consulting services. The programs can be selected from a current in-

service list provided by Pharmacy.”

      ANSWER: Defendant states that the contract speaks for itself. Defendant

denies any allegations inconsistent with the terms of the contract.

      210.   The contract expressly describes the “Standards for Consulting

Pharmacist Services” as follows: “The parties intend that their contractual

                                        109
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 110 of 179




relationship will be compliant in all manners with applicable federal and state

laws, including, but not limited to, the Federal Anti-Kickback Statute.” The

contract lists eight terms which are incorporated into the Agreement by

reference, including:

      a.     Pharmacy will provide or arrange for, and Operator will pay
             for, consulting pharmacist services only on terms that account
             for Pharmacy’s costs to do so, and never below those costs.
             (Emphasis added).

      b.     Neither Pharmacy nor Operator will offer, solicit, pay, or
             receive any remuneration (anything of value) intended to
             induce referrals of any patient or the purchasing or ordering of
             any item or service that may be reimbursed, in whole or in
             part, under a Federal Health Care Program, such as Medicare
             or Medicaid. (Emphasis added).

      ANSWER: Defendant states that the contract speaks for itself. Defendant

denies any allegations inconsistent with the terms of the contract.

      211.   Mr. Hopp, on behalf of Guardian, and the operator of Magnolia

Senior Living signed the contract with an effective date of June 1, 2017.

      ANSWER: Defendant admits the allegations of Paragraph 211.

      212.   Despite the contract’s clear prohibition on providing consulting

services below costs, Guardian provided free consulting services pursuant to the

Confidential Pricing Terms in the contract to Magnolia Senior Living as an

improper inducement in violation of the Anti-Kickback Statute.

                                        110
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 111 of 179




      ANSWER: Defendant denies the allegations of Paragraph 212.

      213.   As further described below, Guardian also paid to install

QuickMAR, an EMAR system, for Magnolia Senior Living, yet another

inducement to obtain and retain their prescription drug business.

      ANSWER: Defendant denies the allegations of Paragraph 213.

      214.   As memorialized in the contract, Guardian only charged the

residents of Magnolia Senior Living a $10 monthly fee for eMAR subscription

services but did not charge the home for installation of the system.

      ANSWER: Defendant admits that Guardian Atlanta charged its patients

at Magnolia Senior Living a $10 monthly fee that covered eMAR subscription

services, equipment and installation in connection with eMAR services, and

quarterly medication management services. Defendant admits that Guardian

Atlanta did not charge separate fees for these services above the $10 monthly fee.

Defendant denies any remaining allegations of Paragraph 214.

      215.   In exchange for these kickbacks, Magnolia Senior Living retained

Guardian as its preferred pharmacy and steered its residents, many of whom

were Medicare or TRICARE beneficiaries, to use Guardian for filling their

prescriptions.

      ANSWER: Defendant denies the allegations of Paragraph 215.

                                       111
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 112 of 179




       216.   As a personal care home, Magnolia Senior Living was required

under Georgia law to provide medication management services for its residents.

See Ga Comp. R. & Regs. 111-8-62.20(5). Guardian provided these services for

free or below FMV.

       ANSWER: The allegations of the first sentence of Paragraph 216 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies these allegations to the extent they mischaracterize

the source’s language, meaning, or application and further states that the cited

source speaks for itself. Defendant denies the remaining allegations of Paragraph

216.

       217.   Beginning in June 2017, and continuing month-to-month until today,

Guardian submitted and continues to submit claims to Medicare and TRICARE

that are tainted by this illegal inducement.

       ANSWER: Defendant denies the allegations of Paragraph 217.

       218.   Guardian knew claims for payment that it submitted, and continues

to submit, to Medicare and TRICARE for prescription drugs provided to

residents of Magnolia Senior Living were tainted by its illegal kickback scheme

and thus were false claims that were ineligible for payment.

       ANSWER: Defendant denies the allegations of Paragraph 218.

                                        112
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 113 of 179




      7.     Family Night

      219.   As part of Guardian’s marketing efforts, on or about January 24,

2018, Relator was preparing to conduct a “Family Night” gathering at

Canterfield of Kennesaw, a 99-bed assisted living community, and drafted a

handout about Guardian’s pricing compared to other pharmacies. Family

members of approximately 20 residents and members of the management team

of the assisted living community attended the meeting.

      ANSWER: Defendant admits that, as part of Guardian Atlanta’s

marketing efforts to residents of Canterfield of Kennesaw, Relator conducted a

“Family Night” gathering at Canterfield of Kennesaw and drafted a handout that

included, among other things, information about Guardian Atlanta’s charges to

patients. Defendant admits on information and belief that Canterfield of

Kennesaw is a 99-bed assisted living community. Defendant lacks sufficient

information or knowledge concerning the number of family members and

representatives of Canterfield of Kennesaw who attended the meeting, and

therefore denies those allegations. Defendant denies any remaining allegations in

Paragraph 219.

      220.   Based on Relator’s understanding of Guardian’s practice of

providing free or below FMV consulting services and Mr. Hopp’s approach to

                                       113
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 114 of 179




sales presentations, the handout listed “Audit fees” and identified “0” to signify

there would be no charges for pharmacy consulting services. Mr. Hopp reviewed

the handout and allowed Relator to present it during “Family Night.”

      ANSWER: Defendant admits that Relator prepared a handout that Mr.

Hopp reviewed and approved. Defendant lacks sufficient information or

knowledge concerning the remaining allegations in of Paragraph 220 and

therefore denies the same.

      221.   Thereafter, Canterfield of Kennesaw continued to receive free

pharmacy consulting services from Guardian for its residents, and Guardian also

performed a free installation of its QuickMAR medication records system. See

Exhibit A.

      ANSWER: Defendant denies the allegations of Paragraph 221.

      222.   In exchange for these illegal inducements, Canterfield of Kennesaw

selected Guardian as its preferred pharmacy. Guardian then submitted tainted

claims to Medicare and TRICARE for prescription drugs for Canterfield of

Kennesaw’s residents.

      ANSWER: Defendant denies the allegations of Paragraph 222.

B.    Free Education Services and Skills Checks




                                        114
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 115 of 179




      223.   In addition to free or below FMV consulting services, Relator later

learned that Guardian provided free education and skills checks that assisted

living communities and personal care homes were required by law to provide.

      ANSWER: Defendant admits that, from approximately 2017 to 2018,

Guardian Atlanta allowed staff of “host Communities” and Communities that

were new to Guardian Atlanta or newly licensed as ALCs to attend scheduled

certified medication aide (CMA) or proxy caregiver classes at no charge. In lieu

of paying for staff to attend the class, host Communities provided space for the

classes and provided food and refreshments for attendees (which included staff

from other Communities). New Communities to Guardian Atlanta and newly-

licensed ALCs were allowed to send a limited number of staff to attend classes at

no charge in order to demonstrate the value of the classes and generate future

paid training opportunities for Guardian Atlanta. Defendant denies any

remaining allegations in Paragraph 223.

      224.   On March 2, 2017, Ms. Newcomb emailed Mr. Hopp and others at

Guardian to discuss the upcoming Certified Medication Aid training class

Guardian provided on a monthly basis. Assisted living communities must

employ certified medication aids to assist residents with their medications.




                                       115
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 116 of 179




      ANSWER: Defendant admits that Ms. Newcomb emailed Mr. Hopp and

others at Guardian Atlanta to discuss an upcoming Certified Medication Aid

training class Guardian Atlanta provided periodically. Defendant admits that

assisted living communities must employ certified medication aids to assist

residents with their medications. Defendant denies any remaining allegations in

Paragraph 224.

      225.   In her email, Ms. Newcomb acknowledged Guardian’s practice of

providing free education classes for new customers and others, “The charge for

the class is $50/day, or $100 total per person. Our Host community, new

communities to Guardian AND newly licensed assisted living communities are

exempt from these charges.” (Emphasis added).

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 225 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 225, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      226.   Thus, for the host facility, new Guardian customers, and newly

licensed assisted living communities, Guardian offered for free the education

classes that the facilities were required by Georgia law to provide.

                                        116
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 117 of 179




      ANSWER: Defendant admits that, from approximately 2017 to 2018,

Guardian Atlanta allowed staff of “host Communities” and Communities that

were new to Guardian Atlanta or newly licensed as ALCs to attend scheduled

certified medication aide (CMA) or proxy caregiver classes at no charge. In lieu

of paying for staff to attend the class, host Communities provided space for the

classes and provided food and refreshments for attendees (which included staff

from other Communities). New Communities to Guardian Atlanta and newly-

licensed ALCs were allowed to send a limited number of staff to attend classes at

no charge in order to demonstrate the value of the classes and generate future

paid training opportunities for Guardian Atlanta. Defendant denies any

remaining allegations in Paragraph 226.

      227.   During this time when Ms. Newcomb said new Guardian customers

would receive free education classes in March 2017, Guardian was in the process

of retaining numerous Collier’s facilities as customers, which would have meant

they all would have qualified for these free education classes.

      ANSWER: Defendant admits that in March 2017 Guardian Atlanta was in

the process of retaining facilities whose patients Collier’s had served. Defendant

denies any remaining allegations in Paragraph 227. Defendant specifically denies

that any offer of free education classes was, or was intended to be, an

                                        117
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 118 of 179




inducement to select Guardian Atlanta as a “preferred” pharmacy or that such

offer was communicated to any Community in connection with any discussions

about selecting Guardian Pharmacy as a “preferred” pharmacy.

      228.    On January 12, 2018, as noted above, Ms. Newcomb announced that

Guardian was changing its policy for education and skills checks and would

begin charging for these services.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 228 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 228, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      229.    She announced that Guardian would begin charging for “class room

training and skills checks” for both assisted living communities and personal

care homes.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 229 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 229, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

                                       118
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 119 of 179




      230.   She described this as “an important, but difficult change to make”

and noted that they would “most likely get some negative feedback from our

clients.”

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 230 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 230, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      231.   Thus, in 2018, Guardian finally stopped its long-time practice of

improperly inducing assisted living communities and personal care homes to

select Guardian as its preferred pharmacy and refer their patients by providing

free education and skills checks.

      ANSWER: Defendant denies the allegations of Paragraph 231. Defendant

specifically denies that it ever had a practice of improperly inducing assisted

living communities and personal care homes to select Guardian as its preferred

pharmacy and refer their patients by providing free education and skills checks.

      232.   While its free education and skills check kickback scheme was

underway, Guardian knew claims for payment that it submitted to Medicare and

TRICARE for prescription drugs provided to residents of assisted living

                                        119
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 120 of 179




communities and personal care homes were tainted by its illegal kickback

scheme and thus were false claims that were ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 232.

C.    Free eMAR Setup

      233.   As described above, Georgia law also requires assisted living

communities and personal care homes to maintain medication administration

records, and many facilities now use electronic records known as eMARs to

comply with the law.

      ANSWER: The allegations of Paragraph 233 relating requirements of

ALCs and PCHs imposed by Georgia law are legal conclusions to which no

response is required. To the extent that a response is required, Defendant denies

the allegations of Paragraph 233 to the extent they mischaracterize the source’s

language, meaning, or application and further states that the cited source speaks

for itself. Defendant admits that many Communities use electronic records

known as eMARs as a tool to maintain medication administration records.

Defendant denies any remaining allegations in Paragraph 233.

      234.   An eMAR system is a software program or web-based tool that

satisfies the record-keeping requirements of Georgia law for daily tracking of




                                       120
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 121 of 179




medication administered to residents, including adverse events and other aspects

of administering medicines.

      ANSWER: Defendant admits that an MAR system is a software program

or web-based tool where Community staff may track medication administered to

residents, including adverse events and other aspects of administering

medicines. Defendant denies the remaining allegations of Paragraph 234.

      235.   Guardian is not involved in administering medications to patients,

nor does it have any responsibility for maintaining records of medication

administration.

      ANSWER: Defendant admits that it does not administer medications to

patients. Defendant denies the remaining allegations of Paragraph 235.

      236.   Maintaining medication administration records is a legal obligation

of assisted living communities and personal care homes that assist residents with

medications, not of the pharmacies that dispense medications for their residents.

      ANSWER: The allegations of Paragraph 236 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 236 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

                                           121
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 122 of 179




       237.   Consistent with its practice of giving away inducements to satisfy its

customers, Guardian nonetheless purchases user licenses from eMAR

companies, obtaining their permission to use and install eMAR systems in

assisted living communities and personal care homes, as a kickback to many of

the facilities.

       ANSWER: Defendant admits that Guardian purchases user licenses from

eMAR companies and provides eMAR service for its patients in some ALCs and

PCHs in exchange for a fee charged to Guardian Atlanta’s patients. Defendant

denies the remaining allegations of Paragraph 237.

       238.   Guardian purchases user licenses from multiple eMAR companies,

including QuickMAR, Extended Care Pro (ECP), PointClickCare (PCC), and

Yardi. See Exhibit A.

       ANSWER: Defendant admits that it obtains access to eMAR from multiple

eMAR companies, including QuickMAR, Extended Care Pro (ECP),

PointClickCare (PCC), and Yardi. Defendant denies any remaining allegations in

Paragraph 238.

       239.   The user licenses require Guardian to pay a monthly (or yearly)

subscription or “monitoring” fee. Some eMAR companies bill license fees




                                         122
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 123 of 179




directly to the facilities, but most bill Guardian, which in turn bills residents (or

facilities, depending on the arrangement).

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 239 reference various user licenses, the referenced user licenses speak

for themselves. Defendant admits upon information and belief that some eMAR

companies bill subscription or monitoring fees directly to Communities.

Defendant admits that where Guardian Atlanta purchases and provides eMAR

services to its patients, it in turn bills its patients for these services. Defendant

denies the remaining allegations of Paragraph 239.

      240.   For most facilities, Guardian bills a monthly fee of $10 to residents

whose facilities subscribe to an electronic system for maintaining medication

administration records.

      ANSWER: Defendant admits that for most Communities that receive

eMAR services from Guardian Atlanta, Guardian Atlanta bills a monthly fee of

$10 to each patient selecting Guardian Atlanta. Defendant denies the remaining

allegations of Paragraph 240.

      241.   Guardian does not rely upon eMAR systems to receive prescriptions

from physicians, to fill prescriptions, to deliver medications, or to bill for




                                          123
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 124 of 179




medications and supplies. Guardian uses separate pharmacy management

programs for its own pharmacy operations.

      ANSWER: Defendant admits that it does not rely upon eMAR systems to

receive prescriptions from physicians, to fill prescriptions, to deliver

medications, or to bill for medications and supplies. Defendant admits that

Guardian Atlanta uses separate pharmacy management programs for some of its

own pharmacy operations. Defendant further states that, because eMAR systems

allow Guardian Atlanta to see patients’ administration records rather than just

the dispensing record, it relies upon eMAR systems for other aspects of its

pharmacy operations, including to streamline audits, to perform audits remotely,

to improve patient service, and to communicate with the community. Defendant

denies any remaining allegations in Paragraph 241.

      242.   However, Guardian installs the eMAR systems as kickbacks at no

charge for assisted living communities and personal care homes that select

Guardian as their preferred pharmacy.

      ANSWER: Defendant denies the allegations of Paragraph 242.

      243.   Specifically, Guardian generally supplies as kickbacks, for no

charge, the hardware for eMAR systems (computers and peripherals – arms,




                                         124
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 125 of 179




mouse), the setup (installation and integration with Guardian’s operating

system), and limited technical support and expertise.

      ANSWER: Defendant denies the allegations of Paragraph 243.

      244.   When a facility has questions or issues with an eMAR system, such

as technical problems or questions about functionality or features, the facility

often contacts Guardian for support, which Guardian provides as a kickback and

free of charge.

      ANSWER: Defendant admits that Communities that obtain eMAR

services from Guardian Atlanta sometimes contact Guardian Atlanta for support

with issues such as technical problems or questions about functionality or

features. Defendant denies the remaining allegations of Paragraph 244.

      245.   The setup fees, sometimes called interface fees, that are charged by

eMAR companies range from $499 to $7,000, which Guardian pays for as an

inducement and kickback for the benefit of facilities who choose Guardian as a

preferred provider.

      ANSWER: Defendant denies the allegations of Paragraph 245.

      246.   If Guardian did not provide kickbacks in the form of these free

eMAR installation services, assisted living communities and personal care homes

that wanted electronic (as opposed to paper) medication records would have to

                                        125
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 126 of 179




pay eMAR companies directly for such services in order to maintain their records

in compliance with Georgia law.

      ANSWER: Defendant denies the allegations of Paragraph 246.

      247.   While its eMAR scheme was underway, Guardian knew claims for

payment that it submitted to Medicare and TRICARE for prescription drugs

provided to residents of assisted living communities and personal care homes

were tainted by its illegal kickback scheme and thus were false claims that were

ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 247.

D.    Examples of Facilities Receiving Kickbacks (Exhibit A)

      248.   Guardian knowingly and willfully supplied, and continues to

supply, free or below FMV services to at least 49 facilities in exchange for their

referral of patients to Guardian for pharmacy services. See Exhibit A.

      ANSWER: Defendant denies the allegations of Paragraph 249.

      249.   The summary chart attached to this Complaint as Exhibit A sets

forth examples of 26 assisted living communities and 23 personal care homes for

which Guardian provided free or below FMV services, based upon Relator’s

observations of Guardian’s practices and the statements of Guardian’s

employees, as set forth herein.

                                        126
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 127 of 179




      ANSWER: Defendant denies the allegations of Paragraph 249.

      250.   The facilities listed on Exhibit A selected Guardian as their

“preferred” pharmacy; in exchange, all received free or below FMV pharmacy

consulting services for the residents of those facilities who selected Guardian as

their pharmacy.

      ANSWER: Defendant lacks sufficient information or knowledge to admit

or deny that all of the facilities listed on Exhibit A selected Guardian as their

“preferred” pharmacy. Defendant admits that at least most of the Communities

listed on Exhibit A selected Guardian Atlanta as their “preferred” pharmacy.

Defendant denies the remaining allegations of Paragraph 250.

      251.   Exhibit A states the estimated number of residents served by

Guardian at each facility.

      ANSWER: Defendant denies the allegations of Paragraph 251.

      252.   As shown on Exhibit A, Guardian conducts free or below FMV

consulting services (i.e., medication management) for approximately 1,900 of the

residents who live in the facilities receiving free services.

      ANSWER: Defendant denies the allegations of Paragraph 252.

      253.   The consulting services that Guardian performs for free or below

FMV have a value of approximately $10 to $20 per resident and are performed

                                         127
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 128 of 179




quarterly each year, yielding an aggregate value of approximately $75,000 to

$150,000 a year in free or below FMV services, all for the benefit of facilities that

select Guardian as their preferred pharmacy and thus do not have to pay or

otherwise arrange for consulting services to be provided at a cost to their

residents.

      ANSWER: Defendant denies the allegations of Paragraph 253.

      254.   The facilities listed on Exhibit A that use electronic medication

records also received free installation of their records systems from Guardian in

exchange for selecting Guardian as their “preferred” pharmacy.

      ANSWER: Defendant denies the allegations of Paragraph 254.

      255.   The eMAR installations that Guardian performs for free have a

value that ranges from $499 to $7,000 per facility, yielding an aggregate value of

at least $15,000 in services that Guardian furnished for free to the facilities

identified on Exhibit A that have eMAR systems.

      ANSWER: Defendant denies the allegations of Paragraph 255.

      256.   Guardian is paid an average of approximately $390 per month per

resident in payments from residents and reimbursement from health plans for

prescription medications and supplies dispensed by Guardian.




                                         128
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 129 of 179




      ANSWER: Answering Paragraph 256, Defendant states that the amount of

payment varies widely from patient-to-patient, month-to-month, and year-to-

year. Defendant denies the remaining allegations of Paragraph 256.

      257.   Guardian fills over 160,000 prescriptions each year for residents

whose facilities received free services from Guardian, as shown on Exhibit A,

and approximately 90% of the prescriptions are paid for in whole or part by

Medicare or TRICARE.

      ANSWER: Defendant denies the allegations of Paragraph 257.

      258.   Thus, with respect to residents who are Medicare or TRICARE

beneficiaries, Guardian submits over 140,000 prescription claims for payment

each year to Medicare or TRICARE for medications and supplies dispensed to

residents of facilities who received free or below FMV services from Guardian in

exchange for referring residents to Guardian for pharmacy services.

      ANSWER: Defendant denies the allegations of Paragraph 258.

      259.   Since 2014, Guardian has generated over $20 million in Medicare

and TRICARE reimbursements and copayments for Medicare and TRICARE

beneficiaries who were referred to Guardian by the facilities identified on Exhibit

A, which all received free or below FMV services from Guardian in exchange for

the designation of being the “preferred” pharmacy of those facilities.

                                        129
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 130 of 179




      ANSWER: Defendant denies the allegations of Paragraph 259.

      1.     Senior Solutions Management Group

      260.   By way of example, Relator had first-hand knowledge that claims

submitted by Guardian for residents at personal care homes owned and operated

by the Senior Solutions Management Group were tainted by its kickback scheme.

      ANSWER: Defendant denies the allegations of Paragraph 260.

      261.   Mr. Hopp told Relator about a conversation he had with Jason

Andrews, Regional Manager for Senior Solutions Management Group. During

this conversation, Mr. Hopp reported that Mr. Andrews said the facilities owned

and operated by Senior Solutions Management Group would not remain

customers of Guardian unless Guardian waived many of its fees.

      ANSWER: Answering Paragraph 261, Mr. Hopp told Relator about a

conversation that he had with Jason Andrews, Regional Manager for Senior

Solutions Management Group (SSMG). Collier’s had served patients at SSMG.

During the time that Collier’s was serving patients at SSMG, Collier’s paid for

SSMG’s eMAR and did not charge SSMG or its residents (including those who

were Collier’s patients) any separate fee for eMAR. Mr. Hopp reported to Relator

that Mr. Andrews said that the facilities owned and operated by SSMG would

not remain customers of Guardian Atlanta unless Guardian Atlanta waived

                                       130
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 131 of 179




many of its fees as Collier’s had done. Mr. Hopp relayed his frustration to

Relator that he had not informed Guardian Atlanta that Collier’s had provided

such services to its customers for free. Defendant denies any other allegations of

Paragraph 261.

      262.   Country Gardens Senior Living is a 50-bed personal care home

located at 7175 Lester Road, Union City, Georgia 30291.

      ANSWER: Defendant admits the allegations of Paragraph 262 upon

information and belief.

      263.   Antebellum Grove Senior Living is a 69-bed personal care home

located at 1010 Kathryn Ryals Rd, Warner Robins, GA 31088.

      ANSWER: Defendant admits the allegations of Paragraph 263 upon

information and belief.

      264.   Both Country Gardens Senior Living and Antebellum Grove Senior

Living are owned and operated by Senior Solutions Management Group.

      ANSWER: Defendant admits the allegations of Paragraph 264 upon

information and belief.

      265.   In order to secure their residents’ pharmacy business, Guardian

provided Country Gardens Senior Living and Antebellum Grove Senior Living

free monthly eMAR services and free or below FMV consulting.

                                       131
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 132 of 179




      ANSWER: Defendant denies the allegations of Paragraph 265.

      266.   As personal care homes, Country Gardens Senior Living and

Antebellum Grove Senior Living are required under Georgia law to provide

medication management services for their residents. See Ga Comp. R. & Regs.

111-8-62.20(5). Guardian provided these services for free or below FMV.

      ANSWER: The allegations of the first sentence of Paragraph 266 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies the allegations of Paragraph 266 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant denies the remaining allegations

of Paragraph 266.

      267.   Beginning in March 2017, and continuing month-to-month until

Country Gardens Senior Living and Antebellum Grove Senior Living terminated

Guardian in August 2018, Guardian submitted claims to Medicare and TRICARE

for residents at Country Gardens Senior Living and Antebellum Grove Senior

Living that were tainted by its illegal kickback arrangement.

      ANSWER: Defendant denies the allegations of Paragraph 267.

      268.   Guardian knew claims for payment that it submitted to Medicare

and TRICARE for prescription drugs provided to residents of Country Gardens

                                       132
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 133 of 179




and Antebellum Grove were tainted by its illegal kickback scheme and thus were

false claims that were ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 268.

      2.     Trinity Lifestyles Management Group

      269.   By way of further example, Relator had first-hand knowledge that

claims submitted by Guardian for residents at assisted living communities

owned and operated by the Trinity Lifestyles Management Group were tainted

by its kickback scheme.

      ANSWER: Defendant denies the allegations of Paragraph 269.

      270.   Dogwood Forest of Dunwoody is an 86-bed assisted living

community located at 7400 Peachtree Dunwoody Road NE, Atlanta, GA 30328. It

is owned and operated by Trinity Lifestyles Management Group. They were

previously a customer of Collier’s, so Relator has first-hand knowledge of the

claims submitted for residents of Dogwood Forest of Dunwoody prior to and

after the transition to Guardian.

      ANSWER: Defendant admits upon information and belief the allegations

contained in the first two sentences of Paragraph 270. Defendant further admits

upon information and belief that Dogwood Forest of Dunwoody was previously




                                       133
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 134 of 179




a customer of Collier’s. Defendant denies the remaining allegations of Paragraph

270.

       271.   In early 2017, after Guardian purchased Collier’s, Mr. Hopp and

Relator attended a group meeting at Trinity Lifestyles Management Group’s

corporate office in Alpharetta with their management team, including Tina

Boatman, Trinity Lifestyles Management Group’s Corporate Director of Wellness

and Life Services, and Victoria Curl, Trinity Lifestyles Management Group’s

President and Chief Operating Officer.

       ANSWER: Defendant lacks sufficient information or knowledge

concerning the allegations in Paragraph 271 and therefore denies the same.

       272.   In order to secure their business and to get the facility to switch to

strip packaging, Mr. Hopp and Guardian offered the facility free consulting

services. After the meeting, Ms. Boatman asked Relator why Guardian was

giving away the consulting services for free. When the facility had previously

been a customer of Collier’s, Relator had charged for these services. Relator

could only reply that Guardian has a different approach.

       ANSWER: Defendant denies the allegations of the first sentence of

Paragraph 272. Defendant lacks sufficient information or knowledge concerning

the remaining allegations of Paragraph 272 and therefore denies the same.

                                          134
        Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 135 of 179




        273.   Mr. Hopp had follow-up discussions with Ms. Boatman and Ms.

Curl.

        ANSWER: Defendant lacks sufficient information or knowledge

concerning the allegations in Paragraph 273 and therefore denies the same.

        274.   Upon information and belief, Mr. Hopp signed a contract for one

year with Trinity Lifestyles Management Group.

        ANSWER: Defendant admits the allegations of Paragraph 274.

        275.   As an assisted living community, Dogwood Forest of Dunwoody

was required under Georgia law to secure the services of a licensed pharmacist

to: perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use,

and control; and monitor compliance with policies and procedures for

medication handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian

provided these required services for free.

        ANSWER: The allegations of the first sentence of Paragraph 275 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies the allegations of Paragraph 275 to the extent they

                                        135
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 136 of 179




mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant denies the allegations of the

final sentence of Paragraph 275.

      276.   Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents at Dogwood Forest of Dunwoody that are tainted by its

illegal kickback arrangement.

      ANSWER: Defendant denies the allegations of Paragraph 276.

      277.   Guardian knew claims for payment that it submitted, and continues

to submit, to Medicare and TRICARE for prescription drugs provided to

residents of Dogwood Forest of Dunwoody were tainted by its illegal kickback

scheme and thus were false claims that were ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 277.

E.    Representative Examples of Claims Submitted to Medicare

      1.     Eagles Landing Senior Living

      278.   By way of further representative example, Relator had first-hand

knowledge that claims submitted by Guardian for residents of Eagles Landing

Senior Living were tainted by its kickback scheme.

      ANSWER: Defendant denies the allegations of Paragraph 278.

                                        136
       Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 137 of 179




       279.   Eagles Landing Senior Living is an 81-bed assisted living

community located at 475 Country Club Drive, Stockbridge, Georgia 30281. They

were previously a customer of Collier’s, so Relator has first-hand knowledge of

the claims submitted for residents of Eagles Landing Senior Living prior to and

after the transition to Guardian.

       ANSWER: Defendant admits upon information and belief the allegations

contained in the first sentence of Paragraph 279. Defendant further admits upon

information and belief that Eagles Landing Senior Living was previously a

customer of Collier’s. Defendant denies the remaining allegations of Paragraph

279.

       280.   Guardian offered Eagles Landing Senior Living free or below FMV

consulting services in order to retain their business.

       ANSWER: Defendant denies the allegations of Paragraph 280.

       281.   As an assisted living community, Eagles Landing Senior Living was

required under Georgia law to secure the services of a licensed pharmacist to:

perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use,

                                        137
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 138 of 179




and control; and monitor compliance with policies and procedures for

medication handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian

provided these required services for free or below FMV.

      ANSWER: The allegations of the first sentence of Paragraph 281 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies the allegations of Paragraph 281 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself. Defendant denies the allegations of the

final sentence of Paragraph 281.

      282.   Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents of Eagles Landing Senior Living that are tainted by its

illegal kickback arrangement.

      ANSWER: Defendant denies the allegations of Paragraph 282.

      283.   For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s,

beginning in May 2017, Guardian submitted claims requesting Medicare

payment for prescription drugs once a month to the Humana Medicare

Advantage Plan (specifically, “Humana Employers Health Plan of Georgia, Inc.”)

                                        138
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 139 of 179




for patient M.P.’s medications. Patient M.P. was previously a patient of Collier’s

and became a patient of Guardian’s after Eagles Landing Senior Living decided

to retain them as the facility’s preferred pharmacy following receipt of the

inducements described herein. The following tainted claims were reimbursed by

Medicare out of government funds:

                                 Date Claim       Part D
                 NDC Code
NDC Code                         was              Payment          Prescriber
                 Description
                                 Processed        Amount
00456342833      Namenda XR      05/05/2017       $43.06           Ronald Watts
00456342833      Namenda XR      06/21/2017       $39.05           Ronald Watts

00456342833      Namenda XR      07/28/2017       $40.39           Ronald Watts

00456342833      Namenda XR      08/21/2017       $191.72          Ronald Watts

00456342833      Namenda XR      09/04/2017       $359.96          Ronald Watts



      ANSWER: Defendant lacks sufficient information or knowledge

concerning the identity of “Patient M.P.” to admit or deny the allegations of

Paragraph 283, and therefore denies the same. Defendant specifically denies that

it provided any inducements to any Communities or that any claims were

“tainted.”

      284.    By way of further representative example, upon information and

belief, based on the drug treatment regimen the patient was following while

                                        139
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 140 of 179




serviced by Collier’s, beginning in June 2018, Guardian submitted claims

requesting Medicare payment for prescription drugs once a month to the

Humana Medicare Advantage Plan (specifically, “Humana Insurance

Company”) for patient C.P.’s medications. Patient C.P. was previously a patient

of Collier’s and became a patient of Guardian’s after Eagles Landing Senior

Living decided to retain them as the facility’s preferred pharmacy following

receipt of the inducements described herein. The following tainted claims were

reimbursed by Medicare out of government funds:

                                 Date Claim       Part D
                NDC Code
NDC Code                         was              Payment          Prescriber
                Description
                                 Processed        Amount
                Esomeprazole
13668015490                      09/04/2018       $45.12           DeAnn Bing
                Magnesium
                Esomeprazole
13668015490                      10/04/2018       $45.12           DeAnn Bing
                Magnesium
                Esomeprazole
13668015490                      11/05/2018       $45.12           DeAnn Bing
                Magnesium
                Esomeprazole
13668015490                      12/04/2018       $45.12           DeAnn Bing
                Magnesium
                Esomeprazole
13668015490                      01/04/2019       $45.12           DeAnn Bing
                Magnesium


      ANSWER: Defendant lacks sufficient information or knowledge

concerning the identity of “Patient C.P.” to admit or deny the allegations of

Paragraph 284, and therefore denies the same. Defendants specifically denies


                                       140
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 141 of 179




that they provided any inducements to any Communities or that any claims were

“tainted.”

      285.   Guardian knew claims for payment that it submitted, and continues

to submit, to Medicare and TRICARE for prescription drugs provided to

residents of Eagles Landing Senior Living were tainted by its illegal kickback

scheme and thus were false claims that were ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 285.

      2.     Oaks Senior Living Facilities

      286.   By way of further representative example, Relator had first-hand

knowledge that claims submitted by Guardian for residents of facilities owned

and operated by Oaks Senior Living were tainted by its kickback scheme.

      ANSWER: Defendant denies the allegations of Paragraph 286.

      287.   Mr. Hopp met with Linda Bennett, the Chief Operating Officer, of

the Oaks Senior Living facilities and other senior management in early 2017,

shortly after Guardian purchased Collier’s.

      ANSWER: Defendant lacks sufficient information or knowledge

concerning the allegations in Paragraph 287 and therefore denies the same.

      288.   Following these discussions, Guardian provided inducements to

secure their business. Specifically, Guardian provided free or below FMV

                                       141
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 142 of 179




consulting services to the Oaks Senior Living residents when the facilities

switched to the preferred strip packaging system. Guardian also charged the

residents at the Oaks Senior Living facilities less than fair market value for the

monthly eMAR fees.

      ANSWER: Defendant denies the allegations of Paragraph 288.

      289.   As assisted living communities, the Oaks Senior Living facilities

were required under Georgia law to secure the services of a licensed pharmacist

to: perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use,

and control; and monitor compliance with policies and procedures for

medication handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian

provided these required services for free or below FMV.

      ANSWER: The allegations of the first sentence of Paragraph 289 are legal

conclusions to which no response is required. To the extent that a response is

required, Defendant denies the allegations of Paragraph 289 to the extent they

mischaracterize the source’s language, meaning, or application and further states




                                         142
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 143 of 179




that the cited source speaks for itself. Defendant denies the allegations of the

final sentence of Paragraph 289.

      290.   For example, Oaks at Post Road is a 110-bed assisted living

community located at 3875 Post Rd, Cumming, GA 30040. Oaks at Post Road was

previously a customer of Collier’s, so Relator has first-hand knowledge of the

claims submitted for residents of Oaks at Post Road prior to and after the

transition to Guardian.

      ANSWER: Defendant admits upon information and belief that Oaks at

Post Road is a 110-bed assisted living community located at 3875 Post Rd,

Cumming, GA 30040. Defendant further admits upon information and belief that

Oaks at Post Road was previously a customer of Collier’s. Defendant denies the

remaining allegations of Paragraph 290.

      291.   Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents at Oaks at Post Road that are tainted by its illegal

kickback arrangement.

      ANSWER: Defendant denies the allegations of Paragraph 291.

      292.   For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s,

                                        143
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 144 of 179




beginning in July 2017, Guardian submitted claims requesting Medicare payment

for prescription drugs once a month to the Aetna Medicare Advantage Plan

(specifically, “Aetna Life Insurance Company”) for patient E.S.’s medications.

Patient E.S. was previously a patient of Collier’s and became a patient of

Guardian’s after Oaks at Post Road decided to retain them as the facility’s

preferred pharmacy following receipt of the inducements described herein. The

following tainted claims were reimbursed by Medicare out of government funds:

                                 Date Claim       Part D
                NDC Code
NDC Code                         was              Payment          Prescriber
                Description
                                 Processed        Amount
                Rivastigmine
47781030503                      07/26/2017       $348.72          Xiaoqing Guo
                Transdermal
                Rivastigmine
47781030503                      08/22/2017       $348.72          Xiaoqing Guo
                Transdermal
                Rivastigmine
47781030503                      10/03/2017       $348.72          David Cohen
                Transdermal
                Rivastigmine
47781030503                      11/21/2017       $348.72          David Cohen
                Transdermal
                Rivastigmine
47781030503                      12/19/2017       $348.72          David Cohen
                Transdermal


      ANSWER: Defendant lacks sufficient information or knowledge

concerning the identity of “Patient E.S.” to admit or deny the allegations of

Paragraph 292, and therefore denies the same. Defendants specifically denies




                                        144
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 145 of 179




that they provided any inducements to any Communities or that any claims were

“tainted.”

      293.   By way of further example, Oaks at Braselton is a 100-bed assisted

living community located at 5373 Thompson Mill Rd, Hoschton, GA 30548. Oaks

at Braselton was previously a customer of Collier’s, so Relator has first-hand

knowledge of the claims submitted for residents of Oaks at Braselton prior to and

after the transition to Guardian.

      ANSWER: Defendant admits upon information and belief that Oaks at

Braselton is a 100-bed assisted living community located at 5373 Thompson Mill

Rd, Hoschton, GA 30548. Defendant further admits upon information and belief

that Oaks at Braselton was previously a customer of Collier’s. Defendant denies

the remaining allegations of Paragraph 293.

      294.   Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents of Oaks at Braselton that are tainted by its illegal

kickback arrangement.

      ANSWER: Defendant denies the allegations of Paragraph 294.

      295.   For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s,

                                        145
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 146 of 179




beginning in April 2017, Guardian submitted claims requesting Medicare

payment for prescription drugs once a month to the Aetna Medicare Advantage

Plan (specifically, “Aetna Life Insurance Company”) for patient C.S.’s

medications. Patient C.S. was previously a patient of Collier’s and became a

patient of Guardian’s after Oaks at Braselton decided to retain them as the

facility’s preferred pharmacy following receipt of the inducements described

herein. The following tainted claims were reimbursed by Medicare out of

government funds:

                                 Date Claim       Part D
                NDC Code
NDC Code                         was              Payment          Prescriber
                Description
                                 Processed        Amount
                                                                   Anga-Lee
60505011405     Gabapentin       04/12/2017       $9.91
                                                                   Tipton
                                                                   Anga-Lee
60505011405     Gabapentin       05/09/2017       $9.91
                                                                   Tipton
                                                                   Anga-Lee
60505011405     Gabapentin       06/06/2017       $9.91
                                                                   Tipton
                                                                   Fatimah
60505011405     Gabapentin       07/04/2017       $9.91
                                                                   Manzoor
                                                                   Fatimah
60505011405     Gabapentin       08/02/2017       $7.66
                                                                   Manzoor


      ANSWER: Defendant lacks sufficient information or knowledge

concerning the identity of “Patient C.S.” to admit or deny the allegations of

Paragraph 295, and therefore denies the same. Defendants specifically denies


                                        146
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 147 of 179




that they provided any inducements to any Communities or that any claims were

“tainted.”

      296.   Guardian knew claims for payment that it submitted, and continues

to submit, to Medicare and TRICARE for prescription drugs provided to

residents of the Oaks Senior Living facilities were tainted by its illegal kickback

scheme and thus were false claims that were ineligible for payment.

      ANSWER: Defendant denies the allegations of Paragraph 296.

F.    Guardian’s Free Services Have Independent Value For Facilities

      297.   Guardian’s inducements – in the form of free or below FMV

pharmacy consulting services, free education and skills checks, and free eMAR

setup -- benefit the owners and operators of the assisted living communities and

personal care homes by reducing their operating costs to comply with Georgia

law and reducing their residents’ costs.

      ANSWER: Defendant denies the allegations of Paragraph 297.

      298.   By facilitating their compliance with requirements for medication

administration records and medication management, Guardian provides

substantial benefits to facilities that are unrelated to dispensing medications for

residents.

      ANSWER: Defendant denies the allegations of Paragraph 298.

                                        147
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 148 of 179




      299.     Such services are add-on services that have independent value for

facilities. In other words, the free services that Guardian supplies to the facilities

are not necessary or integral to Guardian’s services as a pharmacy dispensing

prescription medications and supplies to residents.

      ANSWER: Defendant denies the allegations of Paragraph 299.

             XI.   Guardian Knew Its Kickback Scheme Was Unlawful

      300.     Defendants knowingly and willfully participated in a kickback

scheme to provide free or below FMV consulting services, free education and

skills checks, and free installation of eMAR systems to assisted living

communities and personal care homes in exchange for their referring residents to

Guardian, and arranging for or recommending Guardian to residents, to fill

prescription orders for drugs and supplies paid for by the Medicare Program or

TRICARE.

      ANSWER: Defendant denies the allegations of Paragraph 300.

      301.     At all times relevant to the Complaint, Defendants participated in

the kickback scheme knowing that at least one of the purposes of the

remuneration (i.e., the free and below FMV services) was to induce and reward

referrals of residents to Guardian for prescription drug orders and supplies.

      ANSWER: Defendant denies the allegations of Paragraph 301.

                                         148
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 149 of 179




      302.   Defendants know and have known since the inception of their

kickback scheme that compliance with the Anti-Kickback Statute is a material

condition of participating in the Medicare and TRICARE Programs as a

pharmacy and a prerequisite to receiving reimbursement from the Medicare and

TRICARE Programs through their contractors. See 42 U.S.C. § 1320a-7b(b).

      ANSWER: Defendant denies the allegations of Paragraph 302.

      303.   Guardian’s executive team is comprised of many experienced

healthcare executives with long careers in the pharmacy and long-term care

industries who are well aware of the prohibitions of the Anti-Kickback Statute.

      ANSWER: Defendant admits that Guardian’s executive team includes

individuals with experience in the pharmacy and long-term care industries who

are generally aware of the prohibitions of the Anti-Kickback Statute. Defendant

denies that Guardian executives were aware of Relator’s interpretations of the

Anti-Kickback Statute, as urged in this lawsuit.

      304.   In fact, in a PowerPoint slide presentation given at the

President/Sales/Account Manager Meeting in 2018, Guardian criticized retail

pharmacies for “lacking in nursing, consulting, eMAR support, technology and

education services,” thereby promoting the value of these services to the assisted

living communities. At the same time, Guardian complained that retail

                                        149
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 150 of 179




pharmacies “[s]ometimes will provide services at no cost and/or fly under the

regulation ‘radar screen,’” indicating their awareness that the provision of free

services was strictly prohibited.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 304 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 304, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      305.   In the presentation, Guardian also falsely claims, “Guardian will not

put your company at risk –compliance with safe harbor regulations, absolutely

no ‘under the radar activities.’” Despite this language, Guardian knowingly

offered the inducements described herein.

      ANSWER: Defendant denies the allegations of Paragraph 305.

A.    OIG Has Cautioned Against Free Services For Decades

      306.   The prohibition on providing free services in exchange for patient

referrals for Medicare services or supplies has been the subject of decades of

enforcement actions and guidance published by the federal government to assist

people seeking to comply with the Anti-Kickback Statute.




                                        150
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 151 of 179




      ANSWER: Defendant admits that the federal government has pursued

enforcement actions and issued guidance regarding prohibitions on providing

free services in exchange for patient referrals for Medicare services or supplies.

Defendant denies that the federal government has pursued any enforcement

action or issued any guidance indicating that the federal government views the

conduct alleged in the Complaint as a violation or potential violation of the Anti-

Kickback Statute. Defendant denies the allegations of Paragraph 306 to the extent

they mischaracterize any guidance’s language, meaning, or application and

further states that any guidance speaks for itself. Defendant denies the remaining

allegations of Paragraph 306.

      307.   For example, in November 2009, the Department of Justice

announced a $98 million settlement of a False Claims Act case with Omnicare,

the largest institutional pharmacy provider, based on allegations that Omnicare

supplied unlawful inducements, including free pharmacist consulting services to

referring customers.

      ANSWER: Defendant admits that in November 2009, the Department of

Justice announced a $98 million settlement of a False Claims Act case with

Omnicare, the largest institutional pharmacy provider, based in part on

allegations that Omnicare supplied unlawful inducements, including among

                                        151
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 152 of 179




other things free pharmacist consulting services to skilled nursing facilities.

Defendant denies that such settlement has any applicability to Relator’s

allegations. Defendant denies the allegations of Paragraph 307 to the extent they

mischaracterize the announcement’s language, meaning, or application and

further states that the DOJ’s announcement speaks for itself. Defendant denies

the remaining allegations of Paragraph 307.

      308.   Pursuant to federal law, 42 U.S.C. § 1320a-7d(b), the Secretary of the

United States Department of Health and Human Services (HHS), in consultation

with the Attorney General, is authorized to issue advisory opinions and other

guidance on specific topics, including what constitutes prohibited remuneration

under the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), and whether any

activity or proposed activity could result in the imposition of sanctions or

exclusion from participation in Medicare. 42 U.S.C. § 1320a-7d(b)(2).

      ANSWER: The allegations of Paragraph 308 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 308 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.




                                           152
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 153 of 179




      309.   HHS’s Office of Inspector General (“OIG”) has frequently cautioned

against providing free services in exchange for patient referrals in advisory

opinions, special fraud alerts, and compliance guidance – all available for the

public on the OIG website: https://oig.hhs.gov/compliance/advisory-

opinions/index.asp.

      ANSWER: The allegations of Paragraph 309 reflect a characterization of

unidentified HHS-OIG publications to which no response is required. To the

extent that a response is required, Defendant denies any characterization of any

HHS-OIG publication and state that these publications speak for themselves.

Defendant admits that HHS-OIG has issued guidance regarding the provision of

free services in exchange for patient referrals in advisory opinions, special fraud

alerts, and compliance guidance that are publicly available. Defendant denies

that such guidance indicates that HHS-OIG views the conduct alleged in the

Complaint as a violation or potential violation of the Anti-Kickback Statute.

Defendant denies any remaining allegations of Paragraph 309.

      310.   For example, over twenty years ago, OIG issued a “Special Fraud

Alert” in 1998 that described suspected kickback arrangements in circumstances




                                        153
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 154 of 179




analogous to those described in this Complaint.5 The 1998 Special Fraud Alert

addressed “instances of potential kickbacks between hospices and nursing

homes to influence the referral of patients.”6

      ANSWER: Defendant admits that HHS-OIG issued a “Special Fraud

Alert” in 1998 titled Fraud And Abuse In Nursing Home Arrangements With

Hospices (March 1998), available at

https://oig.hhs.gov/compliance/alerts/index.asp. The remaining allegations of

Paragraph 310 reflect a characterization of the Special Fraud Alert to which no

response is required. To the extent that a response is required, Defendant denies

the allegations of Paragraph 310 to the extent they mischaracterize the “Special

Fraud Alert’s” language, meaning, or application and further states that the

“Special Fraud Alert” speaks for itself. Defendant denies that this Special Fraud

Alert, which addresses arrangements between hospices and nursing homes, has

any applicability to arrangements between pharmacies and Communities.

Defendant denies any remaining allegations of Paragraph 310.



      5 See OIG Special Fraud Alert, Fraud And Abuse In Nursing Home
Arrangements          With           Hospices     (March        1998),
https://oig.hhs.gov/compliance/alerts/index.asp.

      6   Id. at 3.

                                        154
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 155 of 179




      311.      The operators of nursing homes, like those of assisted living

communities and personal care homes, often refer their residents to healthcare

providers such as pharmacies and hospice care (end-of-life care). In the 1998

Special Fraud Alert, OIG cited examples of “suspected kickbacks” including “[a]

hospice offering free goods or goods at below fair market value to induce a

nursing home to refer patients to the hospice.”7

      ANSWER: Defendant denies the allegations of the first sentence of

Paragraph 311. The remaining allegations of Paragraph 311 reflect a

characterization of the Special Fraud Alert to which no response is required. To

the extent that a response is required, Defendant denies the allegations of

Paragraph 311 to the extent they mischaracterize the “Special Fraud Alert’s”

language, meaning, or application and further states that the “Special Fraud

Alert” speaks for itself. Defendant denies that this Special Fraud Alert, which

addresses arrangements between hospices and nursing homes, has any

applicability to arrangements between pharmacies and Communities. Defendant

denies any remaining allegations of Paragraph 311.




      7   Id. at 4.



                                          155
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 156 of 179




      312.    Ten years later, in 2008, OIG specifically addressed the kickback

risks associated with “consultant pharmacy services” in the context of nursing

homes.8 Similar to assisted living communities, nursing homes are required to

hire a pharmacist to conduct medication management services for their

residents.9

      ANSWER: Defendant admits that in 2008, HHS-OIG issued OIG

Supplemental Compliance Program Guidance for Nursing Facilities, 73 Fed. Reg.

56832 (Sep. 30, 2008). The remaining allegations of Paragraph 312 reflect a

characterization of an HHS-OIG publication to which no response is required. To

the extent that a response is required, Defendant denies the allegations of

Paragraph 312 to the extent they mischaracterize the HHS-OIG publication’s

language, meaning, or application and further states that the HHS-OIG

publication speaks for itself. Defendants further assert that Relator’s

characterization takes out-of-context snippets from an HHS-OIG statement that

apply only to pharmacy relationships with SNFs (provider types that were not



      8  See OIG Supplemental Compliance Program Guidance for Nursing Facilities,
73 Fed. Reg. 56832 (Sep. 30, 2008).

      9 See 42 C.F.R. § 483.45; See also Ga. Comp. R. & Regs. 480-24-.05 (duties of
consultant pharmacist for nursing homes and other long-term care facilities).

                                           156
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 157 of 179




served by Guardian Atlanta during the relevant time period), which are not the

same as ALCs or PCHs. Defendant denies that this guidance, which is addressed

specifically to nursing facilities, which are not the same as Communities, has any

applicability to arrangements between pharmacies and Communities. Defendant

denies any remaining allegations of Paragraph 312.

      313.     In its 2008 compliance guidance, OIG expressly cautioned that

“consultant pharmacist services under contract with a long-term care pharmacy”

that are provided for free or “at non-fair-market-value rates” present a

heightened risk of a violation of the Anti-Kickback Statute.10 The OIG described

the following conduct as “[e]xamples of suspect . . . arrangements that warrant

careful scrutiny” under the Anti-Kickback Statute:

      (a)      “Pharmaceutical consultant services, medication management,

      or supplies offered by a pharmacy;” and

      (b)      “Equipment, computers, or software applications that have

      independent value . . . .”11




      10   73 Fed. Reg. 56832, n.53.

      11   73 Fed. Reg. 56843.

                                        157
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 158 of 179




      ANSWER: The allegations of Paragraph 313 reflect a characterization of

an HHS-OIG publication to which no response is required. To the extent that a

response is required, Defendant denies the allegations of Paragraph 313 to the

extent they mischaracterize the HHS-OIG publication’s language, meaning, or

application and further states that the HHS-OIG publication speaks for itself.

Defendants further assert that Relator’s characterization takes out-of-context

snippets from an HHS-OIG publication that apply only to pharmacy

relationships with SNFs (provider types that were not served by Guardian

Atlanta during the relevant time period), which are not the same as ALCs or

PCHs. Defendant denies that this guidance, which is addressed specifically to

nursing facilities, which are not the same as Communities, has any applicability

to arrangements between pharmacies and Communities. Defendant denies any

remaining allegations of Paragraph 313.

      314.   The OIG bluntly acknowledged in its 2008 guidance that such

arrangements for “services and supplies to be provided to residents” of a home

by outsiders “such as pharmacies” may disguise kickbacks intended to influence




                                       158
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 159 of 179




the home to refer its residents to the outside organization for services covered by

federal healthcare programs.12

      ANSWER: The allegations of Paragraph 314 reflect a characterization of

an HHS-OIG publication to which no response is required. To the extent that a

response is required, Defendant denies the allegations of Paragraph 314 to the

extent they mischaracterize the HHS-OIG publication’s language, meaning, or

application and further states that the HHS-OIG publication speaks for itself.

Defendants further assert that Relator’s characterization takes out-of-context

snippets from an HHS-OIG publication that apply only to pharmacy

relationships with SNFs (provider types that are not served by Guardian

Atlanta), which are not the same as ALCs or PCHs. Defendant denies that this

guidance, which is addressed specifically to nursing facilities, which are not the

same as Communities, has any applicability to arrangements between

pharmacies and Communities. Defendant denies any remaining allegations of

Paragraph 314.

      315.       The foregoing guidance documents published by the OIG, together

with many other similar guidance documents, put Guardian on notice that its




      12   Id.
                                         159
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 160 of 179




conduct was unlawful and that violations of the Anti-Kickback Statute are

material to Medicare’s payment decisions.

         ANSWER: Defendant denies the allegations of Paragraph 315.

B.       Guardian’s Certifications of Compliance

         316.   Most of Defendants’ profits come from reimbursement (i.e.,

payments for prescription drugs and supplies) by the Medicare Program through

Medicare Part D Sponsors, PBMs, and Medicare Advantage Prescription Drug

Plans.

         ANSWER: Defendants admits the allegations of Paragraph 316.

         317.   To participate in the prescription drug coverage plans of the

Medicare patients, Guardian enters into a reimbursement contract, sometimes

known as a Provider Agreement, with each Medicare Part D Sponsor or other

Medicare contractor that administers the drug plans for those patients.

         ANSWER: Defendant admits the allegations of Paragraph 317.

         318.   The Provider Agreements that Guardian enters into with Medicare

contractors expressly require Guardian to comply with all applicable federal

laws, which includes the Anti-Kickback Statute, and applicable regulations and

CMS instructions. See 42 C.F.R. § 423.505(i)(4)(iv).




                                          160
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 161 of 179




      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 318 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 318, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      319.   Pursuant to such Provider Agreements, Guardian also is required to

train its employees, including but not limited to Matt Hopp, Lori Newcomb, and

Tim Williams, on the prohibitions of the Anti-Kickback Statute.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 319 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 199, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      320.   Part D Sponsors and other contractors also publish compliance

policies instructing pharmacies about the importance of complying with federal

healthcare laws, including specific instructions on the Anti-Kickback Statute.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 320 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 320, including to the

                                       161
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 162 of 179




extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      321.   For example, Guardian has a Provider Agreement with Humana,

which sponsors Medicare Part D and MA-PD plans. Humana publishes a

Pharmacy Manual stating as follows: “Pharmacy providers are prohibited from

having any financial relationship relating to the delivery of or billing for items or

services covered under a federal health care program that . . . [w]ould violate the

federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, if items or services delivered

in connection with the relationship were billed to a federal health care program.”

      ANSWER: Defendant admits the allegations of the first sentence of

Paragraph 321. Defendant states that, to the extent the allegations of Paragraph

321 reference a document, the referenced document speaks for itself. Defendant

denies the remaining allegations of Paragraph 321, including to the extent that

the allegations mischaracterize the document, its meaning, or its relevance.

      322.   Guardian, having entered into numerous Provider Agreements with

Medicare contractors, is well aware that compliance with the Anti-Kickback

Statute is a material condition of payment by the Medicare program, including

payments by Part D Sponsors MA-PD Plans pursuant to contracts with

Medicare.

                                         162
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 163 of 179




      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 322 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 322, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance. Further, the allegations of Paragraph 322 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 322 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

C.    The Fine Print

      323.   Finally, as described above, Guardian’s knowledge of the

prohibitions of the Anti-Kickback Statute is apparent in the fine print of the

contracts it offers to assisted living communities and personal care homes.

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 323 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 323, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.




                                           163
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 164 of 179




      324.   Exhibit A to the contracts between the facilities and Guardian

expressly refers to the Federal Anti-Kickback Statute and states as follows,

among other things:

      “[Guardian] will provide or arrange for, and Operator [of the facility]
      will pay for, consulting pharmacist services only on terms that
      account for [Guardian’s] costs to do so, and never below those costs.”

      “All arrangements for consulting pharmacist services will be
      established without regard to any referrals.”

      ANSWER: Defendant states that, to the extent the allegations of

Paragraph 324 reference a document, the referenced document speaks for itself.

Defendant denies the remaining allegations of Paragraph 324, including to the

extent that the allegations mischaracterize the document, its meaning, or its

relevance.

      325.   Guardian, however, knowingly ignored the fine print in its own

contracts.

      ANSWER: Defendant denies the allegations of Paragraph 325.

      326.   Guardian blatantly violated the Anti-Kickback Statute by knowingly

providing free or below FMV consulting, education and skills checks, and eMAR

services for assisted living communities and personal care homes, at least one

purpose of which was to induce the facilities to select Guardian to fill the


                                        164
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 165 of 179




pharmacy needs of their residents, most of whom are Medicare or TRICARE

beneficiaries.

      ANSWER: Defendant denies the allegations of Paragraph 326.

      327.     Guardian knew the claims for payment that it has submitted, and

continues to submit, to Medicare and TRICARE for prescription drugs and

supplies provided to residents of the facilities receiving free services from

Guardian were tainted by its illegal kickback scheme and thus were false claims

that were ineligible for payment by Medicare or TRICARE.

      ANSWER: Defendant denies the allegations of Paragraph 327.

                                      Count One
             Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                                    (False Claims)

      328.     Relator repeats and realleges the allegations paragraphs 1-327 in the

Complaint as if fully set forth herein.

      ANSWER: Defendants incorporate their responses to Paragraphs 1

through 327 above as though fully set forth here in response to Paragraph 328.

      329.     As set forth above, Guardian provided kickbacks in the form of free

or below FMV pharmacy consulting, education and skills classes, and eMAR

services to assisted living communities and personal care homes with the

intention and effect of inducing those facilities to designate Guardian as their


                                          165
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 166 of 179




“preferred” pharmacy, meaning the facilities agreed to steer their residents to

Guardian to fill prescriptions for drugs and supplies, most of which were paid

for in whole or part by Medicare and TRICARE, in violation of the Anti-Kickback

Statute, 42 U.S.C. § 1320a-7b(b)(2).

      ANSWER: Defendant denies the allegations of Paragraph 329.

      330.   Guardian has submitted and continues to submit claims for payment

for prescription drugs and supplies that it dispensed to residents of facilities that

received free or below FMV services pursuant to Guardian’s kickback scheme.

      ANSWER: Defendant denies the allegations of Paragraph 330.

      331.   Compliance with the Anti-Kickback Statute is a material condition of

receiving reimbursement from the Medicare and TRICARE Programs.

      ANSWER: The allegations of Paragraph 331 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 331 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      332.   Guardian’s claims for payment for prescriptions tainted by its

kickback scheme were false claims and were not eligible for payment by

Medicare or TRICARE.

                                           166
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 167 of 179




      ANSWER: Defendant denies the allegations of Paragraph 332.

      333.     As a foreseeable result of Guardian’s participation in the kickback

scheme, Guardian knowingly submitted or caused the submission of hundreds

of thousands of false claims to Medicare and TRICARE for payment, in violation

of the False Claims Act, 31 U.S.C. § 3729(a).

      ANSWER: Defendant denies the allegations of Paragraph 333.

      334.     By virtue of the false claims the Defendants presented or caused to

be presented, the United States has suffered damages in an amount to be

determined at trial and is entitled to recover treble damages plus a civil penalty

for each false claim.

      ANSWER: Defendant denies the allegations of Paragraph 334.

                                     Count Two
             Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
              (False Records and Statements Material to False Claims)

      335.     Relator repeats and realleges the allegations in paragraphs 1-327 the

Complaint as if fully set forth herein.

      ANSWER: Defendants incorporate their responses to Paragraphs 1

through 327 above as though fully set forth here in response to Paragraph 335.

      336.     In connection with the kickback-tainted prescription claims that

Guardian submitted or caused to be submitted to Medicare and TRICARE,


                                          167
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 168 of 179




Guardian knowingly made or used, or caused others (such Medicare Part D

Sponsors, PBMs, MA-PD Plans, and ESI) to make or use, false records or

statements that were material to false or fraudulent claims for payment

submitted to Medicare and TRICARE.

      ANSWER: Defendant denies the allegations of Paragraph 336.

      337.   By reason of these false records or statements, the United States has

suffered damages in an amount to be determined at trial and is entitled to

recover treble damages plus a civil penalty for each false claim.

      ANSWER: Defendant denies the allegations of Paragraph 337.

                                   Count Three
          Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(G)
                       (Failure to Return Overpayments)

      338.   Relator repeats and realleges the allegations paragraphs 1-327 of the

Complaint as if fully set forth herein.

      ANSWER: Defendants incorporate their responses to Paragraphs 1

through 327 above as though fully set forth here in response to Paragraph 338.

      339.   By knowingly engaging in the kickback schemes set forth above,

Defendants knew they were ineligible to participate in the Medicare program or

to receive Medicare reimbursement for prescription drug claims.

      ANSWER: Defendant denies the allegations of Paragraph 339.


                                          168
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 169 of 179




      340.   Defendants had a duty under federal law to return excess payments,

known as overpayments, to Medicare within 60 days of when the overpayments

were identified. See 42 U.S.C. § 1320a-7k(d)(2).

      ANSWER: The allegations of Paragraph 340 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 340 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      341.   Medicare payments that Defendants received after they knowingly

initiated the kickback schemes set forth above were overpayments that

Defendants had an affirmative legal obligation to report and return to the

Medicare program. Defendants are not entitled to keep federal taxpayer money

they were not eligible to receive.

      ANSWER: Defendant denies the allegations of Paragraph 341.

      342.   An overpayment knowingly retained after 60 days becomes an

“obligation” within the meaning of the reverse false claims provision of the False

Claims Act. 42 U.S.C. § 1320a-7k(d)(3).

      ANSWER: The allegations of Paragraph 342 are legal conclusions to

which no response is required. To the extent that a response is required,

                                           169
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 170 of 179




Defendant denies the allegations of Paragraph 342 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      343.   A defendant that “knowingly conceals or knowingly and

improperly avoids or decreases an obligation” to return funds to federal

programs is liable under the False Claims Act. 31 U.S.C. § 3729(a)(1)(G).

      ANSWER: The allegations of Paragraph 343 are legal conclusions to

which no response is required. To the extent that a response is required,

Defendant denies the allegations of Paragraph 343 to the extent they

mischaracterize the source’s language, meaning, or application and further states

that the cited source speaks for itself.

      344.   Defendants made, used, or caused to be made or used, a false record

or statement material to an obligation to pay or transmit money or property to

the Government, or knowingly concealed or knowingly and improperly avoided

or decreased an obligation to pay or transmit money or property to the

Government.

      ANSWER: Defendant denies the allegations of Paragraph 344.

      345.   Defendants improperly retained such overpayments with actual

knowledge of the legal obligation to return the funds to Medicare, or with

                                           170
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 171 of 179




reckless disregard or deliberate ignorance of the legal obligation to return the

funds to Medicare because they were not entitled to keep the funds.

      ANSWER: Defendant denies the allegations of Paragraph 345.

      346.   By reason of Defendants’ knowing and improper retention of the

overpayments described herein, the United States has suffered damages in an

amount to be determined at trial and is entitled to recover treble damages plus a

civil penalty for each false claim.

      ANSWER: Defendant denies the allegations of Paragraph 346.

               Denial of All Allegations Not Otherwise Admitted

      Defendant denies each and every allegation of the Complaint not

specifically admitted herein.

                         Affirmative and Other Defenses

      Defendant sets forth the following affirmative and other defenses to

Relator’s claims. Matters as to which Relator bears the burden of proof are

included as defenses out of an abundance of caution, and their inclusion shall not

change the nature of the defense or alter the burden of proof.

      As separate and distinct affirmative defenses, Defendant alleges as follows:

      1.     Relator’s Amended Complaint fails in whole or in part to state a

             claim against Defendant upon which relief can be granted.

                                        171
Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 172 of 179




2.    Relator’s claims are barred in whole or in part because Relator failed

      to plead with particularity pursuant to Rule 9(b) of the Federal Rules

      of Civil Procedure.

3.    Relator’s claims fail to the extent they do not identify with specificity

      (e.g., by dates, patients, persons engaged in allegedly fraudulent

      conduct, etc.) the alleged false claims.

4.    Relator’s claims are barred in whole or in part by the affirmative

      defense of laches.

5.    Relator’s claims are barred in whole or in part by the affirmative

      defense of estoppel.

6.    Relator’s claims are barred in whole or in part by the affirmative

      defenses of waiver, acquiescence, excuse, or release, and/or by the

      fault, bad faith, or unclean hands of Relator.

7.    Relator’s claimed damages are too remote and speculative to form

      the basis for relief.

8.    Any and all actions taken by Defendant with respect to any of the

      claims alleged in the Amended Complaint were taken in good faith

      and in accordance with established industry practice, applicable

      laws, rules, and regulations.

                                  172
Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 173 of 179




9.    Relator is barred from obtaining relief against Defendant because

      Defendant’s conduct was at all times reasonable, proper, in good

      faith, and in compliance with applicable law.

10.   At no time did Defendant act with malicious, willful, wanton, or

      reckless intent to violate any statute or law.

11.   The Complaint is barred because Defendant’s actions were taken in

      good    faith   and    in   reasonable    reliance   upon   regulatory

      interpretations and judgments by the Government and its agents

      and contractors upon whom Defendants were entitled to rely.

12.   Some or all of the purported claims and allegations in the Amended

      Complaint are barred to the extent that the government or Relator

      would be unjustly enriched from any recovery in this case.

13.   Alleged damages, if any, must be offset by the value of the services

      provided by Defendant and the costs avoided by the United States.

14.   Any award of penalties or treble damages in this case would be a

      violation of the constitutional safeguards provided under the

      Constitution of the United States of America; for example,

      deprivation of property without the due process of law required

      under the Fifth and Fourteenth Amendments to the United States

                                  173
Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 174 of 179




      Constitution, and it would constitute an unconstitutionally excessive

      fine under the Eighth Amendment to the United States Constitution

      if any award is grossly disproportional to the gravity of an offense, if

      any. See, e.g., BMW of North America v. Gore, 517 U.S. 559 (1996).

15.   Relator’s claims are barred, in whole or in part, to the extent any

      alleged injuries or damages were not legally or proximately caused

      by any acts or omissions of Defendant and/or were caused, if at all,

      by the intervening or superseding conduct of third parties.

16.   Relator’s claims are barred, in whole or in part, to the extent the

      United States suffered no damages as a result of the matters alleged

      in the Amended Complaint.

17.   Relator’s claims are barred, in whole or in part, to the extent

      damages sought exceed those permitted under applicable federal

      statutes, rules, or regulations.

18.   Relator’s claims are barred, in whole or in part, because the claims

      rely on ambiguous provisions of the Federal False Claims Act and

      the Anti-Kickback Statute and other provisions of law and the rule

      of lenity requires such ambiguities to be construed in Defendant’s

      favor.

                                  174
Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 175 of 179




19.   Relator’s claims are barred, in whole or in part, because, over the

      time period alleged in the Amended Complaint, there was no clear,

      unambiguous, or objective legal standard prohibiting the conduct

      alleged by Relator to be false or fraudulent.

20.   Relator’s claims are barred, in whole or in part, because the claims,

      allegations, and transactions described in the Amended Complaint

      were publicly disclosed and Relator was not an original source of

      information.

21.   Relator’s claims are barred, in whole or in part, to the extent Relator

      seeks to hold Defendant liable for statements made or actions taken

      by persons or entities other than Defendant and who were not acting

      as authorized agents of Defendant and to further Defendant’s

      interests.

22.   Relator’s claims are barred, in whole or in part, because Defendant

      lacked the requisite scienter, including knowledge, specific intent,

      and/or willfulness, necessary to establish fraud.

23.   Relator’s claims are barred, in whole or in part, because the

      government’s knowledge of the facts underlying the allegedly false




                                 175
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 176 of 179




            claims negates the scienter, falsity, and materiality requirements of

            the False Claims Act.

      24.   Relator’s claims are barred, in whole or in part, to the extent they

            seek to impose upon Defendant obligations that are inconsistent

            with, or in excess of, those imposed by existing law.

      25.   Relator’s claims are barred, in whole or in part, to the extent they

            attempt to hold Defendant liable for any alleged wrongful action

            taken by any employee or other individual, including Relator, that

            was taken outside the scope and course of that individual’s duties

            and that was not authorized, condoned, or ratified by Defendant.

      26.   Defendant reserves the right to amend this Answer to include any

            additional defense which may become known or available during

            this litigation.

                                Prayer for Relief

      WHEREFORE, Defendant respectfully requests that Relator’s claims be

dismissed with prejudice, that judgment be entered in favor of the Defendant

and against Relator on those claims, that attorney fees and costs be awarded to

Defendant, and that such further relief as this Court deems just and proper be

awarded.

                                       176
Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 177 of 179




                   DEMAND FOR JURY TRIAL

Defendant demands a trial by jury on all triable issues.

Respectfully submitted this 24th day of February, 2021.

                                       ARNALL GOLDEN GREGORY LLP



                                       /s/W. Jerad Rissler
                                       Glenn P. Hendrix, Esq.
                                       Georgia Bar No. 346590
                                       glenn.hendrix@agg.com
                                       W. Jerad Rissler, Esq.
                                       Georgia Bar No. 142024
                                       jerad.rissler@agg.com



                                       Arnall Golden Gregory LLP
                                       171 17th Street, Suite 2100
                                       Atlanta, Georgia 30363-1031
                                       404.873.8500 (Telephone)
                                       404.873.8501 (Facsimile)

                                       Attorneys for Defendant
                                       Guardian Pharmacy of Atlanta, LLC




                                 177
     Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 178 of 179




                               CERTIFICATION

      Counsel for Defendant hereby certifies that this pleading has been

prepared with Book Antiqua (13 point) font, which font has been approved

under L.R. 5.1(C).

      This 24th day of February, 2021.

                                               /s/ W. Jerad Rissler
                                               W. Jerad Rissler, Esq.
                                               Georgia Bar No. 142024




                                         178
      Case 1:18-cv-03728-SDG Document 64 Filed 02/24/21 Page 179 of 179




                            CERTIFICATE OF SERVICE

      I hereby certify that on February 24, 2021, I electronically filed the

foregoing ANSWER TO AMENDED COMPLAINT with the Clerk of Court using

the Court’s CM/ECF system, which will automatically send notification of such

filing to all counsel of record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                        179
